Exhibit 10.83

 

 

COLLABORATION AGREEMENT

BY AND BETWEEN

PHARMACYCLICS, INC.,

AND

LES LABORATOIRES SERVIER

AND

INSTITUT DE RECHERCHES INTERNATIONALES SERVIER

 

 

April 16, 2009

 

 

 

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

SUMMARY

 

RECITALS

Article 1 - DEFINITIONS

Article 2 - MANAGEMENT OF THE COLLABORATION

Article 3- RESEARCH PROGRAM

Article 4- DEVELOPMENT, REGISTRATION AND COMMERCIALIZATION

Article 5 - FINANCIAL TERMS

Article 6 - LICENSES

Article 7 - INTELLECTUAL PROPERTY

Article 8 - CONFIDENTIALITY

Article 9 - REPRESENTATIONS, WARRANTIES AND COVENANTS

Article 10 - INDEMNIFICATION, INSURANCE, LIMITATION OF LIABILITY

Article 11 - TERM AND TERMINATION

Article 12 - GOVERNING LAW AND DISPUTE RESOLUTION

Article 13 - GENERAL PROVISIONS

 

 

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-2-

--------------------------------------------------------------------------------

 

COLLABORATION AGREEMENT

THIS COLLABORATION AGREEMENT

(the "Agreement") is made effective as of April 16, 2009 (the "Effective Date")
by and between Pharmacyclics, Inc., a corporation organized under the laws of
the State of Delaware, having offices at 995 East Arques Avenue, Sunnyvale,
California 94085, United States of America, ("Pharmacyclics"),and Les
Laboratoires Servier, a company organized under the laws of France, having
offices at 22 rue Garnier, 92200 Neuilly sur Seine Cedex, France ("Servier") and
Institut de Recherches Internationales Servier, a company organized under the
laws of France, having offices at 6, Place des Pléiades, 92415 Courbevoie.
Pharmacyclics and Servier are sometimes referred to herein individually as a
"Party" and collectively as the "Parties."

RECITALS

WHEREAS, Pharmacyclics is developing novel small molecule Pan-HDAC Inhibitors
(as defined below), including without limitation intravenous and oral
formulations of a certain clinical lead compound and a certain backup compound;

WHEREAS, Servier is a global company devoted to discovering, developing,
manufacturing and marketing human pharmaceutical products;

WHEREAS, Pharmacyclics owns or has rights under certain patents, patent
applications, other valuable technology and pre- clinical know-how relating to
small molecule Pan-HDAC Inhibitors, and may develop or acquire additional
related rights;

WHEREAS, Pharmacyclics and Servier share a mutual interest in a collaboration
aimed at further research and development of Pan-HDAC Inhibitors back-up
compounds;

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



WHEREAS, Servier desires to further , develop, register and commercialize the
Pan-HDAC Inhibitors in the Territory (as defined below), and Pharmacyclics
desires to have the Pan-HDAC Inhibitors , developed, registered and
commercialized in the Territory, in accordance with this Agreement;

WHEREAS, Servier desires to obtain from Pharmacyclics certain exclusive rights
and licences for the Pan-HDAC Inhibitors, and Pharmacyclics is willing to grant
to Servier such rights and licences on the terms and conditions set forth below;

WHEREAS, Pharmacyclics is willing to grant to Servier an exclusive option to
obtain the right to develop, register and commercialize the Option Compounds (as
defined below) in the Territory.

In consideration of the premises and of the mutual covenants and obligations set
forth herein, the Parties hereby agree as set out below.

ARTICLE 1
DEFINITIONS

The following capitalized terms shall have the following meanings:

1.1    "Active Component

" means any product other than a Licensed Product that performs an identifiable
prophylaxis, treatment, amelioration or maintenance function when combined with
a Licensed Product.



1.2    "Agreement

" shall have the meaning set forth in the first paragraph of this Agreement.



1.3    "Affiliate

" means a Person that, directly or indirectly, through one or more
intermediaries, controls, is controlled by or is under common control with
Servier or Pharmacyclics. For purposes of this definition, "control" means the
possession, direct or indirect, of the power to

-2-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

cause the direction of the management and policies of a Person, whether through
ownership of fifty percent (50%) or more of the voting securities of such
Person, by contract or otherwise

1.4    "Applicable Laws

" means all laws, statutes, ordinances, codes, rules and regulations that have
been enacted by a Government Authority and are in force as of the Effective Date
or come into force during the Term, in each case to the extent that the same are
applicable to the performance by the Parties of their respective obligations
under this Agreement.

1.5    "Approval Application

" means any application necessary and appropriate to obtain a Regulatory
Approval, together with all required documents, data and information concerning
any Licensed Product that is the subject of such application.



1.6    "Back-Up Compound(s)"

means any Pan-HDAC Inhibitor, other than the Initial Compound and the Initial
Back- Up Compound, selected by the JRDC or Servier to replace the Initial
Compound or the Initial Back-up Compound as a Collaboration Compound or a
Licensed Product. The Back-up Compounds may be identified within the frame of
the Research Program.



1.7    "Biomarker

" means a biochemical feature, such as a change in a signaling pathway or the
expression level of a protein that can be used to measure the progress of
disease or the effects of a treatment. For purposes of illustration, but not
limitation, a Biomarker may be one or more proteins or mRNA or DNA that (a)
reflect drug exposure (for example, a pharmacodynamic biomarker), (b) are a
surrogate of an effective outcome (for example, a pharmacoefficacy biomarker)
and/or (c) are a predictor as to whether an individual patient will respond to
treatment (for example, a predictive biomarker).



1.8    "Bulk Form

" means (a) bulk active pharmaceutical ingredient or (b) any pharmaceutical
ingredient that as sold cannot be used or distributed without further
processing, combination with other Active Components or inactive components or
packaging into Dosage Form.



-3-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

1.9    "Business Day

" means any day (other than Saturday, Sunday or federal or state legal holiday)
on which banking institutions are open for business in New York, New York, USA,
and Paris, France.

1.10    "Calendar Quarter

" means for each Calendar Year, each of the three month periods ending March 31,
June 30, September 30 and December 31; provided, however, that (a) the first
Calendar Quarter of any particular period shall extend from the commencement of
such period to the end of the first complete Calendar Quarter thereafter; and
(b) the last Calendar Quarter shall end upon the expiration or termination of
this Agreement.



1.11    "Calendar Year

" means, for the first Calendar Year, the period beginning on the Effective Date
and ending December 31, 2009, and for each Calendar Year thereafter, each
successive period beginning on January 1 and ending twelve (12) consecutive
calendar months later on December 31; provided, however, that the last Calendar
Year of the Term will be the period beginning on January 1 and ending on the
effective date of expiration or termination of the Agreement Term.



1.12    "Collaboration

" means all activities by and obligations of the Parties under this Agreement.



1.13    "Collaboration Compound(s)

" means the Initial Compound, the Initial Back-Up Compound and any and all
Back-Up Compounds.



1.14    "Combination Product

" means a product that contains a Licensed Product and one (1) or more Active
Components.



1.15    "Competitive Compound

" shall have the meaning set forth in Section 6.3.1



1.16    "Confidential Information

" shall have the meaning set forth in Section 8.1.



-4-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

1.17    "Contract Year

" means each one (1) year period beginning on the Effective Date or each
anniversary thereof.

1.18    "Control

" means, with respect to item, intellectual property, or other information, that
the Party named as having Control (or an Affiliate controlled by such Party)
owns such item, intellectual property, or other information, or otherwise
possesses the ability to grant a license or sublicense under such intellectual
property without violating the terms of any agreement or other arrangement with
a Third Party.



1.19    "Data

" means all preclinical data, clinical data, CMC data, clinical pharmacology
data, research data, Manufacturing data and all regulatory documentation and
filings and Regulatory Approvals submitted or obtained in or outside the
Territory together with its supporting data and regulatory correspondence and
rights to reference the same, in each case pertaining to any Collaboration
Compound or Licensed Product, which are Controlled by each Party at any time
during the Term of this Agreement.



1.20    "Development Plan

" shall have the meaning set forth in Section 4.1.2.



1.21    "Disclosing Party

" shall have the meaning set forth in Section 8.1.



1.22    "DMF

" shall have the meaning set forth in Section 4.2



1.23    "Dollars

" or "$" means the lawful currency of the United States of America.



1.24    "Dosage Form

" means a pharmaceutical product that as sold is in individual dosage amounts
and in the form approved for clinical supply or for sale to end users.



1.25    "Effective Date

" shall have the meaning set forth in the first paragraph of this Agreement.



1.26    "EMEA

" means the European Medicines Agency, and any successor thereto.



-5-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

1.27    "FDA

" means the United States Food and Drug Administration, and any successor
thereto.

1.28    "Field

" means the prophylaxis, treatment, amelioration, and maintenance of human
diseases.



1.29    "First Commercial Sale

" means the first sale of a Licensed Product by Servier, its Affiliates or its
Sublicensees (including without limitation any of its co-marketing partners) for
use or consumption of such Licensed Product in a country where Regulatory
Approval of such Licensed Product has been obtained, or otherwise permitted for
sale by the Governmental Authority of such country. Sale of a Licensed Product
by Servier to an Affiliate of Servier or a Sublicensee of Servier shall not
constitute a First Commercial Sale unless such Affiliate or such Sublicensee is
the end user of the Licensed Product; provided, however, that in no event shall
any sales for premarketing, testing or sampling be deemed a First Commercial
Sale.



1.30    "Fully Burdened Cost of Goods of Manufacturing

" means, as applicable:



1.30.1    "Fully Burdened Cost of Goods of Manufacturing Bulk Form"

as such term is defined in Exhibit 1.32(a); and



1.30.2    "Fully Burdened Cost of Goods of Manufacturing Dosage Form"

as such term is defined in 1.32(b).



1.31    "GAAP

" means U.S. Generally Accepted Accounting Principles, consistently applied.



1.32    "GLP

" means the regulations set forth in 21 C.F.R. Part 58 and the requirements
expressed or implied thereunder imposed by the FDA and (as applicable) any
equivalent or similar standards in jurisdictions outside the United States.



1.33    "Government Authority

" means any supranational, national, regional, state or local government, court,
governmental agency, authority, board, bureau, instrumentality or regulatory

-6-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

body, including without limitation any national (e.g., the FDA or the MHLW),
supranational (e.g., the EMEA), regional, state or local regulatory agency,
department bureau, commission, council or other government entity in any
jurisdiction of the world that has responsibility for granting any licenses or
approvals or granting pricing and/or reimbursement approvals necessary for the
marketing and sale of a pharmaceutical product in any country.

1.34   

[***]

1.35    "Improvement(s)

" means any future new or useful discovery, invention, contribution, finding, or
improvement that is generally applicable to the Collaboration Compounds and / or
Licensed Products, the Manufacture, design, testing use or formulation thereof,
whether or not patentable, and all related Know-How, that is conceived and
reduced to practice by Pharmacyclics and/or Servier (or their Affiliates
exercising rights under this Agreement) under this Agreement, either solely or
jointly.



1.36    "IND

" shall mean an Investigational New Drug application filed with FDA or a similar
application filed with an applicable Governmental Authority outside of the
United States such as a clinical trial application (CTA).



1.37    "Infringement

" shall have the meaning set forth in Section 7.4.1.



1.38    "Initial Back-Up Compound

" means [***].



1.39    "Initial Compound

" means the Pan-HDAC Inhibitor known as PCI-24781, having the structure shown in
Exhibit 1.7.



1.40    "Inspected Party

" shall have the meaning set forth in Section 4.7.



1.41    "Joint Invention

" means any invention, development, or discovery, whether or not patentable,
pertaining to a Collaboration Compound or a Licensed Product, conceived and
reduced to practice during the course of performance under this Agreement
jointly by (a) employees or

-7-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

agents of Pharmacyclics or any of its Affiliates and (b) employees or agents of
Servier or any of its Affiliates.

1.42    "Joint Patents

" means (a) all patent applications that claim Joint Inventions and that are
filed by or for the behalf of Pharmacyclics and Servier or an Affiliate of
either pursuant to Section 7.3; (b) all patent applications that claim
Improvements with respect to Joint Inventions; (c) all divisional, continuation,
continuation-in-part or substitute applications which claim priority from any of
the patent applications within (a) or (b) above; and (d) all patents which may
issue on any of the patent applications within (a), (b) or (c) above, and all
extensions, reexaminations or re-issues of any of such patents.

1.43    "JNDA

" means a marketing authorization application filed with the MHLW



1.44    "Know-How

" means information, data (including Data) and proprietary rights of any type
whatsoever (other than Patent Rights and trademarks) in any tangible or
intangible form whatsoever, including, without limitation, inventions,
practices, methods, techniques, specifications, formulations, formulae,
knowledge, know-how, skill, experience, test data and other similar information.



1.45    "Licensed Product(s)

" means any pharmaceutical preparation in final form (or, where the context so
indicates, the form under development) containing a Collaboration Compound as a
primary active therapeutic ingredient for use in the Territory.



1.46    "Losses

" shall have the meaning set forth in Section 10.1.



1.47    "MAA

" shall mean a marketing authorization application filed with the EMEA pursuant
to the centralized approval procedure in Europe or to national approval
procedure with the applicable Governmental Authority of a country of the
Territory outside Europe.



-8-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

1.48    "Manufacturing

" or "Manufacture" shall mean activities directed to producing, manufacturing,
processing, filling, finishing, packaging, labeling, quality assurance testing
and release, shipping and storage of a product.

1.49    "MHLW

" means the Ministry of Health, Labor and Welfare, otherwise referred to as
"Koseisho," or any successor thereto, which governs the review of human
pharmaceutical products in Japan.



1.50    "NDA

" shall mean a New Drug Application pursuant to Section 505 of the United States
Federal Food, Drug and Cosmetic Act (21 U.S.C. Section 355) and the regulations
promulgated thereunder related to a Product submitted to the FDA or any
successor application.



1.51    "Negotiation Period

" shall have the meaning set forth in Section 3.2.2.



1.52    "Net Sales

" means: [***]



1.53    "Option

" shall have the meaning set forth in Section 3.2.1.



1.54    "Option Compound(s)

" means any compound developed by Pharmacyclics prior or during the Research
Term:



1.54.1   

that comprises



an [***] Inhibitor or

an active ingredient of which is a small molecule and the mechanism of action of
which is solely as an inhibitor of [***];

1.54.2   

that is not the Initial Compound, the Initial Back-Up Compound or any Back-Up
Compound(s).



-9-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

1.55    "Option Compound License Agreement

" shall have the meaning set forth in Section 3.2.2

1.56    "Pan-HDAC Inhibitor

" means a small molecule that inhibits the enzymatic activity of all active
isoforms of histone deacetylase with similar potency, but not including any
[***]-[***], including, for example, [***] [***].



1.57    "Party

" or "Parties" shall have the meaning set forth in the first paragraph of this
Agreement.



1.58    "Patents"

means all patents and patent applications, and all continuing and divisional
patent applications, continuations-in-part and reissue applications claiming
priority, indirectly and directly, to such applications, and all patents issuing
therefrom in the relevant Territory as well as any patent term extensions.



1.59    "Patent Costs

" means all reasonable out of pocket fees and expenses, actually incurred in
connection with the establishment and maintenance of rights under the Patent
Rights, including without limitation, the official fees and reasonable patent
attorneys' fees associated with the preparing, filing, prosecuting (including
translation fees) and maintenance of such patent applications and patents, the
costs of conducting re-examinations, reissues, requests for patent term
extensions and the like with respect to such patents, and the costs associated
with the conduct of interferences, the defense of oppositions and other similar
proceedings in the Territory with respect to any such patent applications and/or
patents.



1.60    "Patent Rights

" means (a) patent applications and patents Controlled by a Party or the Parties
at any time during the Term relating to the subject matter of this Agreement,
including without limitation patent applications and patents with respect to
Improvements; (b) all divisional, continuation, continuation-in-part or
substitute applications which claim priority from any of the

-10-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

patent applications within (a) above; (c) all patents that may issue on any of
the patent applications within (a) or (b) above; (d) all extensions,
re-examinations, or reissues of patents within (a) or (c) above.

1.61    "Person

" means any person or legal entity.

1.62    "Pharmacyclics

" shall have the meaning set forth in the first paragraph of this Agreement.



1.63    "Pharmacyclics Biomarker

" means a Biomarker Controlled by Pharmacyclics which is necessary or useful for
clinical development and/or commercialization (e.g., [***] Biomarker) of a
Pan-HDAC Inhibitor.



1.64    "Pharmacyclics Know-How

" means Know-How Controlled by Pharmacyclics that is necessary or useful to
Manufacture, have Manufactured, use, sell, have sold, import and export Licensed
Products.



1.65    "Pharmacyclics IP

" shall have the meaning set forth in Section 7.1.1.



1.66    "Pharmacyclics Patent Rights

" means any Patent Right controlled by Pharmacyclics before or during the Term
(including Pharmacyclics interests in Joint Patents) and necessary or useful to
Manufacture, have Manufactured, use, have used, sell, have sold, import and
export Licensed Product and Combination Product including but not limited to the
Patent Rights listed in Exhibit 1.66.



1.67    "Phase II Clinical Trial

" means a human clinical trial of a Licensed Product conducted for purposes of
preliminary determination of efficacy and/or preliminary establishment of
appropriate dosage ranges for efficacy and safety in patients as described under
21 C.F.R. 312.21(b) with respect to the United States, or, with respect to a
jurisdiction other than the United States, a similar clinical study.



-11-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

1.68    "Phase III Clinical Trial

" means any clinical study intended as a pivotal study for purposes of seeking
Regulatory Approval that is conducted on sufficient numbers of human subjects to
establish that the Licensed Product is safe and efficacious for its intended
use, to define warnings, precautions, and adverse reactions that are associated
with the Licensed Product in the dosage range to be prescribed, and to support
Regulatory Approval of the Licensed Product or label expansion of such
pharmaceutical product, or a similar clinical study prescribed by the
Governmental Authorities in a foreign country. The term "Phase III Clinical
Trial" shall include without limitation any clinical trial that would satisfy
requirements of 21 C.F.R. 312.21(c), whether or not it is designated a Phase III
Clinical Trial.

1.69    "Product Materials

" shall have the meaning set forth in Section 11.6.2.



1.70    "Reasonable Efforts

" means the level of efforts and resources required to actively develop,
register and commercialize a Licensed Product in a sustained manner consistent
with the efforts a similarly situated company would typically devote to a
product directed to a market of similar size.



1.71    "Receiving Party

" shall have the meaning set forth in Section 8.1.



1.72    "Regulatory Approval

" means, with respect to a nation or, where applicable, a multinational
jurisdiction, any approvals, licenses, registrations or authorizations necessary
for the manufacture, marketing and sale of a Licensed Product or Combination
Product in such nation or such jurisdiction.



1.73    "Research Plan

" shall have the meaning set forth in Section 3.1.



1.74    "Research Program

" shall have the meaning set forth in Section 3.1.



1.75    "Research Term

" means the period commencing on the Effective Date and expiring on the [***]
anniversary thereof, unless extended by the Parties in accordance with Section
3.4.



-12-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

1.76    "Research Work

" means the research work to be conducted by the Pharmacyclics under the
Research Program during the Research Term

1.77    "Responsible Executive

" means the President of Pharmacyclics or a duly authorized officer of Servier,
or an executive officer of a Party designated by such Party with authority to
bind such Party.



1.78    "Servier

" shall have the meaning set forth in the first paragraph of this Agreement.



1.79    "Servier IP

" shall have the meaning set forth in Section 7.1.2.



1.80    "Servier Know-How

" means Know-How Controlled by Servier that is necessary or useful to
Manufacture, have Manufactured, use, sell, have sold, import and export Licensed
Products.



1.81    "Servier Patent Rights

" means any Patent Right Controlled by Servier before or during the Term and
necessary or useful to Manufacture, have Manufactured, use, sell, have sold,
import and export Licensed Products, including Servier's interest in Joint
Patents.



1.82    "Sublicensee

" means with respect to a particular Licensed Product or Combination Product, a
Third Party to whom Servier has granted directly or indirectly (i) a license to
make and sell such Licensed Product or Combination Product, or (ii) a right or
license to market, promote or distribute such Licensed Product, provided that
such Third Party is responsible for some or all of the marketing or promotion of
such Licensed Product or Combination Product within such Third Party's portion
of the Territory.



1.83    "Term

" shall have the meaning set forth in Section 11.1.1.



1.84    "Territory

" means all territories and countries throughout the world, except the United
States and its territories and possessions.



-13-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

1.85    "Territory-specific Patents

" shall have the meaning set forth in Section 7.3.1.

1.86    "Third Party

" means any Person other than Pharmacyclics or Servier or their respective
Affiliates.



1.87    ""Third Party Technology

" shall have the meaning set forth in Section 6.1.4.



1.88    "Valid Claim

" means with respect to Pharmacyclics Patent Rights (a) any claim of an issued,
unexpired patent that has not been held unenforceable, unpatentable or invalid
by a decision of a court or other governmental agency of competent jurisdiction
following exhaustion (or expiration) of all possible appeal processes, and that
has not been admitted to be invalid or unenforceable through reissue,
reexamination or disclaimer or has not been made unenforceable due to a failure
to pay maintenance fees, or (b) any composition of matter, article of
manufacture or method of use claim contained in an application for a patent that
has been pending for less than [***] years.



ARTICLE 2
MANAGEMENT OF THE COLLABORATION

2.1    Joint Research and Development Committee ("JRDC")

2.1.1    Formation and Purpose

. Within fifteen (15) Business Days after the Effective Date, Servier and
Pharmacyclics shall establish the JRDC, which shall facilitate communication
between the Parties by providing a forum for review and discussion of each
Party's activities under this Agreement and by coordinating the exchange of Data
and other information contemplated in this Agreement. Each party shall designate
four (4) representatives to serve as members of the JRDC. Each Party may replace
any or all of its JRDC representatives at any time upon written notice to the
other Party.



-14-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

2.1.2    Meetings

. The JDRC shall meet at least twice a year during the Term, unless otherwise
agreed by the Parties. Such meetings may be in person or via telephone or video
conference or other mutually agreeable means. With the consent of the JDRC
members, other representatives of Servier or Pharmacyclics may attend JDRC
meetings as ad hoc members. Each Party shall bear its own personnel and travel
costs and expenses relating to JDRC meetings.

2.1.3    Specific Responsibilities of the JDRC

. In support of its function of facilitating communication between the Parties,
the JRDC shall, in particular:



 a. review and discuss the Research program, and the Research Plan and the
    Development Plan , the pivotal clinical protocols, the regulatory
    strategies, as well as modifications and updates of the Plans ;
    
    

 b. provide a forum for the review of progress and exchange of ideas and
    suggestions regarding the development, the registration and
    commercialization of Licensed Products both inside and outside the Territory
    ;
    
    

 c. coordinate the exchange of Data between the Parties;
    
    

 d. review and discuss the data and results generated under the Research
    Program;
    
    

 e. maintain a list of all Option Compounds identified by Pharmacyclics ; and
    perform such other functions as appropriate to further the purposes of this
    Agreement as determined by the Parties.
    
    

ARTICLE 3
RESEARCH PROGRAM

3.1    Scope of Research

During the Research Term, Pharmacyclics shall engage in the research activities
indicated in the Research Program listed in Exhibit 3.1 (the "Research

-15-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Program"). Pharmacyclics will set forth the activities to be conducted under the
Research Program in a research plan, which may be amended from time to time by
the Parties (the "Research Plan"). Pharmacyclics will provide results of the
Research Program as soon as practicable to benefit ongoing research and/or
clinical development on the Initial Compound, the Initial Back-Up Compound
and/or the Back-up Compounds, or facilitate selection of an Option Compound and
will present a report on its research results on a [***] basis to the JRDC.

3.2    Evaluation of Option Compounds; Option Exercise

3.2.1    Option Exercise

. Pharmacyclics will notify Servier when it identifies an Option Compound under
or outside the Research Program during the Term, and provide a written
description of such Option Compound. Such notice will include, but not be
limited to the chemical structure of any new chemical entity; synthesis and
characterization, in vitro panel, and preliminary safety and efficacy data
sufficient to support initiation of IND enabling studies. Servier shall have an
option with respect to each such Option Compound to obtain a royalty-bearing,
exclusive, sublicensable right and license under the Pharmacyclics IP to
develop, register and commercialize such Option Compound in the Territory in the
Field (each such option, an "Option"). Each such Option shall be exercisable for
[***] after delivery of such notice upon written notice to Pharmacyclics.

3.2.2    License Negotiation

. Promptly following Pharmacyclics' receipt of Servier's notice that it is
exercising its Option with respect to a particular Option Compound,
Pharmacyclics and Servier shall commence good faith negotiations regarding the
terms under which Pharmacyclics would grant to Servier a royalty-bearing,
exclusive, sublicensable right and license under the Pharmacyclics IP to (a) use
the Option Compound supplied by Pharmacyclicsfor pre-clinical and/or clinical
development activities, and (b) develop, have developed, Manufacture, have
Manufactured, use, have used, offer for sale, lease, market, sell, have sold,
import and export finished products containing such Option Compound in the Field
in the Territory (each such license, an "Option Compound License Agreement").
The Parties shall use good faith efforts to successfully conclude

-16-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

such negotiations as soon as reasonably practicable and in any event on or
before the end of the period which is [***] after the date of Servier's exercise
of the Option ("Negotiation Period").

3.2.3    Option Compound Return

.

If Servier does not give notice with respect to an Option Compound in accordance
with Section 3.2.1, or, having exercised its Option in accordance with Section
3.2.1, fails to execute an Option Compound License Agreement prior to the
expiration of the Negotiation Period, then any and all rights with respect to
such Option Compound shall revert to Pharmacyclics and, thereafter, Servier
shall have no right to or interest in such Option Compound.

3.3    Personnel and Resources.

Pharmacyclics agrees to commit the personnel, facilities, expertise, and other
resources needed to perform the Research Plan; provided, however, that
Pharmacyclics does not warrant that the Research Program shall achieve any of
the research objectives contemplated by them.

3.4    Term of the Research Program

Pharmacyclics shall conduct the Research Work under the Research Program during
the Research Term. At the end of the Research Term, Pharmacyclics' obligation to
conduct the Research Work, will cease unless the Parties mutually agree to
extend the Research Term prior to the [***] anniversary of the Effective Date,
subject to additional payments, to be agreed upon by the Parties, for research
activities conducted by Pharmacyclics during any such extended period. An
inventory of all Option Compounds then existing shall be prepared by the
Pharmacyclics.

3.5    Expenses

Except as otherwise set forth elsewhere in this Agreement, Pharmacyclics shall
bear the costs and expenses of Research Work done pursuant to the Research
Program at its laboratories and its affiliated laboratories. For clarity, the
cost of synthesis of Option Compound(s) for which Servier has obtained a license
pursuant to Section 3.2, and related costs of scale-up and

-17-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

process development for such Option Compound(s) shall be allocated between the
Parties as set forth in the Option Compound License Agreement.

3.6    Exclusivity

Nothing in this Agreement shall restrict Pharmacyclics from researching,
developing, registering and/or commercializing any [***] Inhibitor for any
indication(s) in any country or countries in the world, or prevent Pharmacyclics
from licensing a Third Party to do the same, however Pharmacyclics agrees that
during the Term it will not (a) research, develop, register or commercialize any
[***] Inhibitor for use in the Field in the Territory except in connection with
its performance of the Research Program, or (b) grant to any Third Party a
license to commercialize any [***] Inhibitor for use in the Field in the
Territory without having priorly performed its obligations as per article 3.2
above.

ARTICLE 4
DEVELOPMENT, REGISTRATION AND COMMERCIALIZATION

4.1    Clinical and Non-clinical Development

4.1.1    Servier Obligations

. Subject to the terms and conditions of this Agreement, Servier shall be
responsible at its cost and shall use Reasonable Efforts to develop, register
and commercialize the Licensed Products in the Territory in a prompt and
expeditious manner, to (a) conduct all development of Licensed Products in the
Field in the Territory, including, but not limited to, all design, planning, and
performance of human clinical and non-clinical trials and analysis of clinical
trials data as may be necessary to register and commercialize the Licensed
Products in the Territory, in accordance with the Development Plan; (b) commence
human clinical trials as soon as practicable following the Effective Date, and
(c) assemble and file Approval Applications and timely communicate with the
relevant Governmental Authorities to obtain Regulatory Approval from such
relevant Governmental Authorities to manufacture, market, and sell Licensed
Product(s). At the end

-18-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

of each Calendar Year, Servier will provide an annual report to Pharmacyclics
outlining Servier's efforts in connection with development, clinical and
regulatory activities relating to Licensed Products, which annual report shall
contain at least the following information to the extent applicable to any
Licensed Product: completion of GLP toxicology studies, stage of clinical
development, and Approval Applications filed and Regulatory Approvals obtained.

4.1.2    Development Plan

. Servier will provide Pharmacyclics with the initial development plan for
Servier's development of Licensed Products in the Territory ("Development Plan")
within [***] of Effective Date. Servier agrees to provide to Pharmacyclics for
its information updated versions of the Development Plan at least annually, and
any material modification or addition to the Development Plan within a
reasonable period of time prior to implementation thereof.

4.1.3    Change in Formulation

. Before modifying the formulation or Dosage Form of a Licensed Product, or
developing a Collaboration Compound in combination with another Active
Ingredient, each Party shall inform the other Party of the proposed
modifications or development prior to its implementation.



4.2    Exchange of Data

. Promptly after the Effective Date Pharmacyclics shall provide all Data from
any and all clinical trials and preclinical studies of the Collaboration
Compounds and/or Licensed Products that are completed as of the Effective Date,
as well as the know-how relating to the Manufacture of the Collaboration
Compounds and/or Licensed Products to ensure Servier's (or its subcontractors or
sub licenses) ability to manufacture the Bulk Form and the Dosage Form of the
Collaboration Compounds and/or Licensed Products as soon as possible. During the
term of this Agreement, each Party shall provide to the other Party all Data to
the extent Controlled by such Party, in a timely fashion and as promptly as
possible for use by such other Party in accordance with this Section 4.2.
Servier will only use and disclose Data to Third Parties as may be necessary or
useful for development, Manufacture, registration, promotion, distribution and
commercialization of Products in Territory; or as may otherwise be agreed by
Pharmacyclics and Servier. Servier may not

-19-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

use any Data (or permit any Third Party to use Data) outside the Territory, nor
for any products other than the Licensed Products and Combination Products.
Pharmacyclics shall only use or disclose Data provided by Servier to Third
Parties as is reasonably necessary or useful for registration and
commercialization of Licensed Products outside the Territory, including without
limitation for use by any Pharmacyclics' sub- licensee provided that (i) the
disclosure of such Data is made under reasonable and customary confidentiality
restrictions and (ii) Pharmacyclics undertakes to indemnify and hold harmless
Servier, its Affiliates, their respective directors, representatives, agents,
officers, employees, successors and assigns from and against any and all
"Claims" arising as a result of the use or disclosure of the Data by
Pharmacyclics or by a Third Party under a sub-license from Pharmacyclics. For
the purpose of this section 4.2, "Claims" means any and all losses, liabilities,
costs and expenses, debts and other obligations arising out of or resulting from
Third party claims, judgment, damages of any kind whatsoever, arbitral awards
and amounts paid in settlement of claims, judgments, legal proceedings and the
like. For the purpose of clarity, the foregoing indemnity shall include but not
be limited to product liability and similar third party claims.

4.3 Manufacture and Supply of Licensed Products for clinical trials

Subject to the terms and conditions of this Agreement, Pharmacyclics or its
Third Party manufacturer shall use Reasonable Efforts to (a) manufacture, or
have manufactured, adequate quantities of all Licensed Products in Dosage Form
necessary for clinical trials to be conducted, until Servier confirms to
Pharmacyclics in writing that Servier has the capability to manufacture them for
clinical trials, in the Territory in conformance with the specifications set
forth in the respective Approval Applications and any amendments, supplements
and substitutes thereto, all in accordance with a supply agreement to be
negotiated by the Parties within ninety (90) days after the Effective Date
containing terms consistent with this Section 4.3 and such other terms as are
reasonable and customary for arrangements of this type. Pharmacyclics shall
supply Licensed Products in Bulk Form or Dosage Form at a transfer price equal
to its Fully Burdened Cost of Manufacturing Bulk Form or its Fully Burdened Cost
of Manufacturing Dosage Form, as applicable, plus [***]% (see

-20-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibits 1.32(a) and 1.32(b), respectively). Servier shall be responsible at its
cost for the re-labeling of the Licensed Products as approved by the relevant
Governmental Authority.

4.4 Regulatory Submissions

Copies of all draft material submissions submitted after the Effective Date to
Governmental Authorities (limited to EMEA and FDA) by each Party in seeking
marketing authorization for a reply thereto and to the extent reasonably
practicable all other material correspondence with Governmental Authorities
covering the Collaboration Compounds and/or Licensed Products shall be provided
to the other Party promptly upon draft completion but in no event less than
thirty (30) days before being submitted or sent, during which time the Party
shall have a reasonable opportunity (not to exceed fifteen (15) days) to review
such submissions or correspondence and consult with the other Party with respect
thereto. Information provided under this provision shall include but not limited
to:

 * briefing books and slides relating to consultation meetings with governmental
   authorities

IND submissions, initial submissions, serials, annual updates



Clinical reports of pivotal studies



module 2 overviews



Module 2 summaries



CMC module 3 files



Draft labeling



Answers to questions



After any such consultation and taking into consideration any comments from the
other Party , the Party shall determine the final form of all material
submissions and correspondence in its sole

-21-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

discretion. Final copies including clinical database for individual studies,
integrated analysis and CRFs of all material submissions and correspondence
shall be promptly provided to the other Party.

Governmental approvals: each Party shall provide the other with a copy of the
NDA or EMEA approval letter within ten (10) days of its receipt.

4.5 Commercialization

Subject to the terms and conditions of this Agreement, Servier shall be solely
responsible at its cost and shall use Reasonable Efforts to (a) implement a
strategy for marketing and promotion of the Licensed Products in the Field in
the Territory (b) beginning promptly after the receipt of Regulatory Approval
for a first Licensed Product in each country in the Territory, commercialize
such Licensed Product in such country. At the end of each Calendar Year, after
Servier or any Sublicensee of Servier has received Regulatory Approval for
distribution, use or sale of a Licensed Product, Servier will provide a written
summary to Pharmacyclics outlining Servier's efforts in connection with
commercialization activities relating to such Licensed Product.

4.6 Reporting Adverse Drug Reactions/Experiences and exchange of safety
information

Promptly following execution of this Agreement the Parties will prepare within
ninety(90) days a Pharmacovigilance and quality agreements governing the
collection, investigation, reporting, and exchange of information concerning
adverse drug reactions/experience, Licensed Product quality and Licensed Product
complaints, sufficient to permit each Party to comply with its legal
obligations. The Pharmacovigilance and quality agreements will be promptly
updated if required by changes in legal requirements. Each Party shall keep the
other Party informed about any adverse drug reactions such Party becomes aware
or is informed about regarding the use of a Licensed Product in or outside
Territory. As between the Parties, Servier shall be responsible for reporting
all adverse drug reactions/experiences to the appropriate regulatory authorities
in countries in the Territory, and Pharmacyclics shall be responsible for
reporting all adverse drug reactions/experiences to the appropriate regulatory
authorities in countries outside the Territory, in accordance with the
appropriate laws and regulations of the relevant countries and authorities.

-22-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Servier shall ensure that its Affiliates and Sublicensees comply with such
reporting obligations in the Territory and Pharmacyclics shall ensure that its
Affiliates and sublicensees (other than Servier and its Sublicensees) comply
with such reporting obligations outside the Territory. These reporting
obligations shall apply to other adverse events as described in the
Pharmacovigilance and quality agreements including but not limited to adverse
events occurring from product overdose or from product withdrawal, as well as
any toxicity, sensitivity, failure of expected pharmacological action, or
laboratory abnormality which is, or is thought by the reporter, to be serious or
associated with relevant clinical signs or symptoms. Each Party will designate a
pharmacovigilance liaison to be responsible for communicating with the other
Party regarding the reporting of adverse drug reactions/experiences.

4.7 Reports; Inspection

Each Party shall maintain, and shall use Reasonable Efforts to cause its Third
Party manufacturers and Third Party contractors to maintain, accurate and
complete records of all development work with respect to the Licensed Products,
as consistent with the responsibilities of such Party under this Agreement. A
Party, or such Party's authorized representatives, may visit those portions of
the facilities of the other Party or their Third Party contractors or Third
Party manufacturers where development is being performed during normal business
hours upon reasonable notice without undue interruption to normal business
operations.

4.8 Regulatory Inspections

.

If either Party or its Affiliates or subcontractors (each, an "Inspected Party")
are to be inspected by a Government Authority regarding the development,
manufacture, registration or commercialization of a Licensed Product, the
Inspected Party shall promptly notify the other Party of the inspection in
writing as soon as reasonably practicable, and in advance, if any such
inspection is a scheduled inspection. The Inspected Party shall, where
practicable, permit representatives of the other Party to participate as
observers with respect to such inspection, and shall provide the other Party
with a written report of any such inspection, noting with specificity any
records or documents reviewed by the regulatory inspector, and including copies
of any FDA 483s (or their foreign

-23-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

equivalent) or written communications provided by or to any Government Authority
relating to such inspection. The Inspected Party shall also provide an
opportunity for the other Party to assist in responding to any issues or
concerns relating to such inspections, and shall provide copies of all
communications to and from any Government Authority relating thereto to the
other Party. The Parties shall cooperate in good faith and otherwise mutually
support any regulatory inspections of facilities, clinical sites, contract
manufacturers or the like with respect to the Licensed Product, including by
using Reasonable Efforts to make available such facilities, documents,
information and/or personnel as are reasonably necessary or useful for such
regulatory inspections by a Government Authority.

4.9 Audit Rights

Each Party shall have the right, during normal business hours, and no more than
once per year, with more frequent audits upon agreement of the Parties (such
agreement not to be withheld unreasonably), to inspect and audit: (a) those
portions of the facilities of each Party, or any of its Affiliates, and
subcontractors used in connection with the Licensed Products to ascertain
compliance with Applicable Laws and Regulatory Approvals, including current GLP,
Good Clinical Practices and Good Manufacturing Practices, provided that the
inspecting Party shall on such occasions be accompanied by a representative of
the other Party; and (b) any of the other Party's documentation, or its
Affiliates' or subcontractors' documentation, relating to the Licensed Products
and, to the extent permitted by law and any applicable privacy policies, the
medical records of any patient participating in any clinical study of a Licensed
Product being conducted by such Party or its Affiliates. A Party's audit rights
shall be limited by bona fide Third Party agreements or confidentiality
obligations, provided, however, that each Party shall use its reasonable efforts
to obtain audit and inspection rights for the other Party under such agreements;
and if a Party is unable to obtain such audit rights for the other Party, then
upon request it shall exercise its own rights with respect to such an audit for
the benefit of the other Party.

-24-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

4.10 Failure to Develop or Register or Commercialize

The Parties agree and understand that Servier has an obligation to use
Reasonable Efforts to develop, register and commercialize Licensed Products. If
Servier does not (a) initiate human clinical trials for at least one
Collaboration Compound or Licensed Product within [***] after the delivery of
clinical supplies or (b) use Reasonable Efforts to commercialize Licensed
Products in accordance with Section 4.4, then this Agreement may immediately be
terminated under Section 11.3.

ARTICLE 5
FINANCIAL TERMS

5.1    License Fee

In partial consideration of the license rights granted by Pharmacyclics to
Servier under this Agreement, Servier shall pay to Pharmacyclics, on the
Effective Date and within fifteen (15) days after receipt of the corresponding
invoice, an upfront non-refundable and non creditable license fee of Eleven
Million Dollars ($11,000,000).

5.2    Research Funding

Servier shall pay to Pharmacyclics a non-refundable and non-creditable total of
Four Million Dollars ($4,000,000) to fund Pharmacyclics' conduct of the Research
Program during the first two (2) Contract Years of the Term, such total amount
to be paid as follows:

Contract Year

Payment

1

$2,000,000

2

$2,000,000



Payments from Servier to Pharmacyclics pursuant to this Section 5.2 shall be
paid in four (4) equal installments. The first such installment shall be due on
the latter of the Effective Date or October 1st, 2009, the second installment
shall be paid six months after the first installment. The third installment
shall be paid six (6) month after the second installment and the fourth
installment shall be paid

-25-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

six months after the third one. Each payment shall be made with fifteen (15)
days after receipt of the corresponding invoices.

5.3    Milestone Payments.

Servier shall make milestone payments to Pharmacyclics based on achievement of
clinical development milestones as set forth in this Section 5.3 below. Servier
shall promptly notify Pharmacyclics in writing of the first achievement of each
of the milestones in the table below and the corresponding milestone payment
shall be due within thirty (30) Calendar Days of occurrence thereof and fifteen
(15) days after receipt of the corresponding invoices. Each milestone payment
from Servier to Pharmacyclics shall be non- refundable and non-creditable. For
purposes of clarification, none of the payments by Servier specified in this
Section 5.3 may be applied to or otherwise credited against any other payment
that may be due to Pharmacyclics under the terms of this Agreement. Each
milestone payment shall only be paid once irrespective of the number of Licensed
Product(s) and/or Combination Product(s) developed and/or commercialized.

Milestones

Payment

[***]

$[***]

[***]

$[***]

[***]

$[***]

[***]

$[***]

[***]

$[***]

Total of all possible milestone payments

$24,500,000

5.4    Royalties

Servier shall pay a running royalty of [***]% on the Net Sales of Licensed
Product sold by Servier, its Affiliates and Sublicenses in the Territory. Such
royalties shall be payable on Net Sales from the date of First Commercial Sale
on a Licensed Product-by-Licensed

-26-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Product and country-by-country basis until the later of (a) expiration of all
Valid Claims covering the Licensed Product in such country or (b) any other
exclusivity protection of the Licensed Products in such country (e.g.,
regulatory data protection for new chemical entities, data exclusivity periods
(such as periods under national implementations of Article 9.1(a)(iii) of
Directive 2001/EC/83, and all international equivalents), Orphan Drug Status
etc.), provided that in the event of the launch of a generic version of a
Licensed Product in a given country for which royalties would otherwise be due
under this Article 5, and thereafter, until the latter of the expiration of all
Valid Claims covering such Licensed Product in such country, Servier shall pay
to Pharmacyclics a royalty equal to [***] of the applicable royalty rate
indicated above (i.e., [***]%) on Net Sales of such Licensed Product or any
other exclusivity protection of the Licensed Product in such country.
Notwithstanding anything to the contrary, in the event that Servier, or any of
its Affiliates or Sublicensees, receives consideration for the sale or other
disposition of a Licensed Product prior to the date of First Commercial Sale of
such Licensed Product, including for example the sale or other disposition of a
Licensed Product on a "named patient" basis, such consideration shall be deemed
to be revenues recognized for purposes of the determination of Net Sales
pursuant to Section 1.53 and the calculation of royalties to be paid to
Pharmacyclics pursuant to this Section 5.4. Each royalty shall be payable only
once with respect to a particular Licensed Product.

5.4.1    Royalty Payments and Reports

. Servier shall provide a report to Pharmacyclics within [***] after the end of
each Calendar Quarter, certified by an executive officer of Servier as accurate
and in accordance with generally accepted accounting principles, as consistently
applied by Servier across all of Servier's products, on a country by country
basis, setting forth (a) the amount of gross sales of Licensed Products and, if
applicable, Combination Products in such quarter, (b) any deductions from such
amount of gross sales as permitted pursuant to Section 1.53.1, (c) a calculation
of Net Sales of each Licensed Product and, if applicable, Combination Product
for such quarter, (d) the amount of aggregate in Territory Net Sales of each
Licensed Product and, if applicable, Combination Product on a cumulative per
year basis for the current year, and (e) the amount of royalty due on Net Sales
with respect to such Calendar Quarter. Within thirty

-27-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

(30) days after the end of each Calendar Quarter, Servier shall make all royalty
payments payable to Pharmacyclics under this Agreement with respect to such
Calendar Quarter. Along with such payments, Servier shall also provide detailed
information regarding the calculation of royalties due pursuant to this Section
5.4, including without limitation allowable deductions in the calculation of Net
Sales of Licensed Products in the Territory.

5.4.2    Non-Monetary Consideration

. In the event that Servier receives any non-monetary consideration in
connection with the sale of Licensed Products, Servier's royalty obligation
under this Section 5.4 shall be based on the fair market value of such other
consideration. In such case, Servier shall disclose the terms of any such
arrangement to Pharmacyclics and the Parties shall endeavor in good faith to
agree on such fair market value. For the sake of clarity, the provision or use
of Licensed Products for research purposes to the extent permitted under this
Agreement or as samples for commercial purposes (in reasonable quantities) shall
not be considered a sale for non-monetary consideration.

5.4.3    Records and Audit

. Servier shall keep or cause to be kept such records as are required to
determine the sums or credits due under this Section 5.4, including without
limitation Net Sales in countries where Licensed Products are sold. At the
request of Pharmacyclics, Servier and its Affiliates and its Sublicensees shall
permit an independent certified public accountant appointed by Pharmacyclics and
reasonably acceptable to Servier, at reasonable times and upon reasonable
notice, to examine those records as may be necessary to determine, with respect
to any Calendar Year ending not more than [***] years prior to Pharmacyclics'
request, the correctness or completeness of any report or payment made under
this Section 5.4. The foregoing right of review may be exercised only once per
year and only once with respect to each such periodic report and payment.
Results of any such examination shall be (a) limited to information relating to
Licensed Products, (b) made available to both Parties and (c) subject to the
terms of ARTICLE 8. Pharmacyclics shall bear the full cost of the performance of
any such audit, unless such audit discloses a variance to the detriment of
Pharmacyclics of more than [***] percent ([***]%) from the

-28-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

amount of the original report, royalty or payment calculation. In such case,
Servier shall bear the full cost of the performance of such audit.

5.5    Taxes and Withholding

All payments due and payable under this Agreement will be made without any
deduction or withholding for or on account of any tax unless such deduction or
withholding is required by Applicable Laws. If the paying Party is so required
to deduct or withhold, such Party will (a) promptly notify the other Party of
such requirement, (b) pay to the relevant authorities the full amount required
to be deducted or withheld promptly upon the earlier of determining that such
deduction or withholding is required or receiving notice that such amount has
been assessed against the other Party, and (c) promptly forward to the other
Party an official receipt (or certified copy) or other documentation reasonably
acceptable to the other Party evidencing such payment to such authorities. Such
payments may be subject to a " five" per cent (5%) withholding tax according to
the article 12 of the double tax treaty signed on august 31st, 1994 between
France and USA under condition that PHARMACYCLICS provides SERVIER with the
necessary documentation to enable SERVIER to obtain the benefit of a tax
reduction under the applicable legislation. In such a case, SERVIER shall
promptly provide PHARMACYCLICS with original receipts of payment to the French
governmental authority to allow PHARMACYCLICS to deduct the said withholding
tax.

5.6    Currency

All amounts due and payable and calculations hereunder shall be in Dollars. As
applicable, Net Sales, and any expenses incurred by either Party, shall be
translated into Dollars in accordance with the average buyer rates of exchange
for the currencies involved into the currency of the United States quoted by
Citibank (or its successor in interest) in New York, New York at the close of
business on each Business Day of the quarterly period in which the royalties on
Net Sales were earned or the expenses incurred.

5.7    Blocked Currency

In any country where conversion of the local currency is blocked and such
currency cannot be removed from the country, Servier shall make payments of any
royalties due and payable under this Agreement in respect of Net Sales in such
country in local

-29-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

currency by depositing such amount to an interest bearing account in the name of
Pharmacyclics, in a bank within such country designated by Pharmacyclics.

5.8    Payments; Late Payments

Servier shall make all payments due and payable to Pharmacyclics under this
Agreement by wire transfer of immediately available funds to such account
designated by Pharmacyclics from time to time to Servier in writing in
accordance with the provisions of Section 13.6. If any sum due and payable under
this Agreement shall not have been paid on or before the applicable due date,
simple interest shall accrue on the unpaid amount at the rate of [***] per
annum; provided, however, that no interest shall accrue on any portion of an
unpaid amount which is the subject of a good faith, legitimate dispute. If any
such dispute is resolved against Servier, the date of resolution shall be deemed
the date that payment to Pharmacyclics originally was due.

ARTICLE 6
LICENSES

6.1    Licenses

6.1.1    Development, Manufacture and Commercialization License to Servier

. Subject to the terms and conditions of this Agreement, Pharmacyclics hereby
grants to Servier a royalty-bearing, exclusive right and license (even to
Pharmacyclics), with the right to grant sublicense rights under the
Pharmacyclics IP to (a) use Collaboration Compounds supplied by Pharmacyclics in
Bulk Form or Dosage Form pursuant to Section 4.3 to re-label Licensed Products
for use in clinical studies, and (b) develop, have developed, Manufacture, have
Manufactured, made, have made, use, have used, offer for sale, lease, market,
sell, have sold, import and export Collaboration Compounds, Licensed Products
and Combination Products, solely in and for use in the Territory.

6.1.2    Non-exclusive License to Pharmacyclics Biomarkers

. Subject to the terms and conditions of this Agreement, Pharmacyclics hereby
grants to Servier a fully-paid, royalty free, nonexclusive right and license,
with the right to grant sublicense rights, under the Pharmacyclics IP

-30-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

to use and have used the Pharmacyclics Biomarkers, for diagnostic and
pharmacogenomic purposes in connection with the development, registration and
commercialization of the Collaboration Compounds, Licensed Products and
Combination Compounds and any Option Compounds with respect to which Servier has
obtained a license pursuant to Section 3.2.

6.1.3    Development and Commercialization License to Pharmacyclics

. Subject to the terms and conditions of this Agreement, Servier hereby grants
to Pharmacyclics a fully-paid, royalty free, exclusive right and license, with
the right to grant sublicense rights, under the Servier IP to develop, have
developed, make, have made, use, have used, import, offer for sale, lease,
market, sell, and have sold Licensed Products outside the Territory.
Notwithstanding the foregoing and the licenses granted to Servier in Section
6.1.1 above, Pharmacyclics retains a nonexclusive right to directly, or through
others, manufacture and/or develop Licensed Products (including to conduct human
clinical trials) in the Territory, provided that Pharmacyclics agrees that it
will not develop (including to conduct human clinical trials) any Collaboration
Compounds or Licensed Products in the Territory without first obtaining
Servier's written consent.

6.1.4    Third Party Technology

. If after the Effective Date, Pharmacyclics wishes to acquire from a Third
Party a license to such Third Party's know-how or patent rights that would be
within the Pharmacyclics IP ("Third Party Technology"), then Pharmacyclics shall
submit a written proposal to Servier therefor. If Servier agrees that
Pharmacyclics should acquire such license, it shall so notify Pharmacyclics
within fifteen (15) days of its receipt of such proposal from Pharmacyclics. In
such event, Pharmacyclics shall have the right to negotiate the terms and
condition therefor, and the payments and fees under such license shall be shared
as agreed between the Parties; provided that the final terms and conditions of
such license shall be subject to the approval of Servier, such approval not to
be unreasonably withheld, conditioned or delayed. If Servier does not so notify
Pharmacyclics within such fifteen (15) day period or otherwise does not approve
the final terms and conditions of such license and the sharing of the costs
thereof, then such Third Party Technology shall be deemed excluded from the
Pharmacyclics IP.



-31-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

6.2    No Conflict

.

6.2.1    Competitive Compounds

. Each party covenants and warrants that during the Term neither it nor its
Affiliates will conduct, by themselves or with any Third Party(ies), any
clinical development, sale or distribution of a product containing Competitive
Compound(s). As used herein, a "Competitive Compound" means any PAN-HDAC
Inhibitor which exerts its therapeutic effect by inhibiting any histone
deacetylase other than a Collaboration Compound, a Licensed Product, or (i) with
respect to Servier, any Option Compound with respect to which Servier has
obtained a license pursuant to Section 3.2., or (ii) with respect to
Pharmacyclics, any Option Compound.



6.3    No Other Rights and Retained Rights

This Agreement confers no right, license or interest by implication, estoppel,
or otherwise under any Patent Rights, Know-How or other intellectual property
rights of either Party, except as expressly set forth in this ARTICLE 6 and
elsewhere in this Agreement. Each Party hereby expressly retains and reserves
all rights and interests with respect to patents, patent applications, know-how
or other intellectual property rights not expressly granted to the other Party
hereunder.

6.4    General Communications

. Each Party shall keep the other Party regularly informed as to its progress
and activities relating to the research, development, registration,
commercialization, marketing and promotion of the Collaboration Compound and the
Licensed Products, including with respect to regulatory matters and meetings
with Government Authorities, in reasonable timelines. In connection therewith,
Pharmacyclics and Servier shall provide each other with such information
regarding such progress and activities under each Research Plan and Development
Plan, or otherwise relating to a Licensed Product, as the other Party may
reasonably request from time to time. In order to facilitate the Parties'
exercise of their rights and fulfillment of their obligations hereunder, each
Party agrees to give due consideration to any comments provided by the other
Party with respect to such Party's research, development, registration,

-32-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

commercialization, marketing and promotion of the Collaboration Compound and the
Licensed Products.

ARTICLE 7
INTELLECTUAL PROPERTY

7.1 Ownership of Intellectual Property

7.1.1    Pharmacyclics Ownership

. As between the Parties, subject only to Section 7.1.2 and the licenses set
forth in ARTICLE 6, Pharmacyclics shall retain all right, title and interest in
and to the Pharmacyclics Know-How and Pharmacyclics Patent Rights, (including
their Improvements and all patents and patent applications claiming such
Improvements) (the foregoing intellectual property rights, collectively the
"Pharmacyclics IP").

7.1.2    Servier Ownership

. As between the Parties, subject only to the licenses set forth in ARTICLE 6,
Servier shall retain all right, title and interest in and to the Servier
Know-How and Servier Patent Rights including their Improvements and all patents
and patent applications claiming such Improvement, (the foregoing intellectual
property rights, collectively the "Servier IP").



7.1.3    Joint ownership

All Joint Patents shall be jointly owned by Servier and Pharmacyclics on the
basis of an equal undivided interest. Each party shall have the right subject to
the exclusivity provisions in ARTICLE 6 of the Agreement to freely exploit,
directly or through its Affiliates, transfer, license or encumber its rights in
any such Joint Patent without the Consent of or payment or accountancy to the
other Party and each Party waives any right it may have under the laws of any
jurisdiction to require such consent payment or accounting. This provision shall
survive termination of this Agreement howsoever caused.

-33-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

7.1.4    Inventorship

. Inventorship of inventions shall be determined in accordance with rules and
guidelines regarding inventorship as established under any applicable patent
law.

7.2    Ownership of Approval Applications And Regulatory Approvals

Servier shall own or be the holder of all right, title and interest in all
Approval Applications in countries in the Territory necessary to obtain
Regulatory Approvals in the Territory required for marketing and sale of
Licensed Products or any other activity to be engaged in by Servier under this
Agreement, together with any Regulatory Approval obtained in connection
therewith, and shall be responsible for the filing thereof, the payment of fees
and all other associated costs, for monitoring clinical experiences and filing
associated reports, and fulfilling all of its regulatory obligations throughout
the development, registration and commercialization of the Licensed Product in
the Territory. Such Approval Applications, together with any Regulatory
Approvals obtained in connection therewith, shall be filed in Servier's name and
owned or held by Servier. Notwithstanding the foregoing, Pharmacyclics or its
designee may file a DMF in the Territory in its own name with respect to the
supply of the Compound in Bulk Form, provided that Pharmacyclics shall permit
Servier to cross-reference such DMF in Servier's regulatory filings for the
Licensed Product in the Territory with respect to Compound supplied in Bulk Form
under such DMF.

7.3    Disclosure

Each Party shall promptly disclose to the other Party any inventions,
modifications, Improvements, or other developments pertaining to Collaboration
Compounds and Licensed Products made by or on behalf of the disclosing Party in
the course of performance of this Agreement (such Inventions, modifications,
Improvements and other developments, collectively "Inventions", which include,
without limitation, sole and/or Joint Inventions of either or both Parties
and/or Third Parties acting on behalf of either Party, as the case may be).

-34-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

7.4 Patents registration

7.4.1

   Existing Patents.



Pharmacyclics shall have the exclusive right to file, prosecute and maintain the
patent applications and patents listed on Exhibit 1.66, together with any and
all divisions, continuations, continuations-in-part, patents of addition,
substitutions and foreign counterparts of such patents and patent applications
(collectively, the "Existing Pharmacyclics Patents"), provided however that
Pharmacyclics shall (i) keep Servier reasonably informed as to the filing,
prosecution and maintenance of such patents and patent applications,
(ii) furnish to Servier copies of documents relevant to any such filing,
prosecution and maintenance and (iii) allow Servier a reasonable opportunity to
approve on documents filed with any patent office which would affect the scope
or enforceability of such patents and patent applications. Servier will be
responsible for all reasonable patent costs incurred by Pharmacyclics for the
filing, translating, prosecution, and maintenance of the Existing Pharmacyclics
Patents in the Territory provided Servier has not only approved but expressed in
writing its interest in the filing, translating, prosecution and/or maintenance
of those Existing Pharmacyclics Patents. As used herein, filing, prosecution and
maintenance of the Existing Pharmacyclics Patents shall include the preparing,
filing, prosecuting and maintenance of such patent applications and patents, as
well as the conduct re- examinations, reissues, requests for patent term
extensions and the like with respect to such patents, together with the conduct
of interferences, the defense of oppositions and other similar proceedings in
the Territory with respect to any such patent applications and/or patents.
Pharmacyclics will invoice Servier on a quarterly basis.

7.4.2

Patent Applications for Inventions



As between Servier and Pharmacyclics, the responsible party for the filing,
prosecution and maintenance of Patents claiming Inventions (herein "Responsible
Party") shall be:

Pharmacyclics, if the subject Invention pertains to the Initial Compound, the
Initial Back-up Compound or the Back-up Compound and is conceived and reduced

-35-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

to practice during the course of performance of the Agreement by employees or
agents of Pharmacyclics; or

Servier, if the subject Invention is (i) a Joint Invention or (ii) pertains to
the Initial Compound, the Initial Back-up Compound or the Back-up Compound and
is conceived and reduced to practice during the course of performance of the
Agreement by employees or agents of Servier.

The Responsible Party shall in any event be determined prior to the filing of
the Patent(s) before the national authorities.

7.4.3 Filing, Prosecution and Maintenance of Patents

(i)

Proposal. Each Party shall propose in writing (whether via e-room posting or
otherwise) to, and discuss in good faith with, the other Party whether it is
appropriate to file invention disclosures and patent applications on Inventions.
Such discussion shall take place within a reasonable time frame, and shall
conclude not later than thirty (30) days after the date of such written
proposal. If the other Party does not indicate its disapproval of the written
proposal by the end of the 30 days period, then the other Party is deemed to
have approved the proposal, and the Responsible Party shall proceed as proposed.
In the event of disagreement between the Parties, this disagreement will be
resolved by the JDRC.

(ii)

Responsibility. As soon as a filing can proceed in accordance with the terms of
Section 7.4.2. (i) above, the Responsible Party shall promptly and diligently
file, prosecute, seek prompt issuance of, and maintain patent applications
according to its own internal standards for effectively covering inventions made
by the employees of either Party or of any Third Party pursuant to the
performance of the Agreement. The Responsible Party will submit for the other
Party's approval a substantially complete draft of each such patent application
at least thirty (30) days prior to the contemplated filing date, and the other
Party agrees to provide final comments within two

-36-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

weeks thereof. In the event of disagreement between the Parties, this
disagreement will be resolved by the JDRC.

The Responsible Party will provide the other Party within fifteen (15) days
copies of all documents and official letters exchanged between the Responsible
Party and any Third Party and/or patent office relating to the patent
application in question.

Provided Servier has not only approved (or has been deemed to approve) but
expressed in writing its interest in the filing, prosecution and/or maintenance
of any Patents claiming Inventions, Servier will be responsible for all
reasonable expenses associated with its filing, prosecution and maintenance in
all jurisdictions in the Territory ("Territory-specific Patents"). As used
herein, filing, prosecution and maintenance of the Territory-specific Patents
shall include the preparing, filing, prosecuting and maintenance of such patent
applications and patents, as well as the conduct re-examinations, reissues,
requests for patent term extensions and the like with respect to such patents,
together with the conduct of interferences, the defense of oppositions and other
similar proceedings in the Territory with respect to any such patent
applications and/or patents.

7.4.4

If the Responsible Party elects not to prosecute such a Territory-specific
Patent, the other Party may do so at its sole discretion and expense. Either
Party may at any time elect not to continue to pay any prosecution and
maintenance costs with respect to a particular Territory-specific Patent, and
shall before such discontinuation assign all its rights in such Patent to the
other Party that agrees to pay all such costs. Such assignment shall take place
in a timely manner to enable the non-assigning Party to meet any external
requirement concerning prosecution matters and paying prosecution and
maintenance costs.

7.5    Enforcement of Patent Rights

-37-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

7.5.1 Notice

. If any patent within the Pharmacyclics Patent Rights or within the Servier
Patent Rights is or might reasonably be infringed by a Third Party through the
manufacture, use, sale, offer for sale, or importation of any Licensed Product
or Collaboration Compound (an "Infringement"), the Party first having knowledge
of such infringement shall promptly notify the other Party in writing. Such
notice shall set forth the facts of the Infringement in reasonable detail.

7.5.2 Enforcement of Pharmacyclics Patent Rights

. Pharmacyclics shall have the first right, but not an obligation, to institute,
prosecute, and control, using counsel of Pharmacyclics' choice, any action or
proceeding with respect to an Infringement of a patent within the Pharmacyclics
Patent Rights, which, if continued, reasonably would be expected to affect the
manufacture, use, sale, offer for sale, or importation of a Licensed Product. To
the extent permitted by Applicable Laws where either (a) Pharmacyclics has
brought suit or (b) the patent alleged to be infringed is owned by a Third Party
and Pharmacyclics is authorized to permit Servier to do so, Servier shall have
the right, at its own expense, to be represented in any such action or
proceeding by counsel of Servier's choice. If Pharmacyclics institutes any such
action or proceeding, Servier agrees to be joined as a party plaintiff if
necessary for Pharmacyclics to institute and prosecute such action or
proceeding, and to give Pharmacyclics reasonable assistance and authority to
institute and prosecute such action or proceeding. If Pharmacyclics fails to
institute and thereafter prosecute an action or proceeding with respect to such
an Infringement within a period of ninety (90) days after the earlier of (i) the
date of the Parties' determination that such infringement, in the Parties'
reasonable judgment, if continued, would affect materially the manufacture, use,
sale, offer for sale, or importation of a Licensed Product, or (ii) the date of
Servier's request to institute such an action or proceeding, Servier, to the
extent that Pharmacyclics is authorized to permit Servier to do so, shall have
the right, but not the obligation, to institute and/or prosecute and control an
action or proceeding in its name with respect to such an Infringement by counsel
of Servier's choice. If Servier institutes any such action or proceeding,
Pharmacyclics agrees to be joined as a party plaintiff if necessary for Servier
to institute and prosecute such action or proceeding, and to give Servier
reasonable assistance and authority to institute and prosecute such action or
proceeding. In

-38-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

addition, if the Patent alleged to be infringed is owned by a Third Party and
Pharmacyclics does not have authority to require such Third Party to join as a
party plaintiff, Pharmacyclics agrees to use Reasonable Efforts to cause such
Third Party to agree to be joined as a party plaintiff if helpful or necessary
for Servier to prosecute an action or proceeding, and to give Servier reasonable
assistance and authority to institute and prosecute such action or proceeding.

7.5.3 Enforcement of Servier Patent Rights and Joint Patents

. Servier shall have the first right, but not an obligation, to institute,
prosecute and control, using counsel of Servier's choice, any action or
proceeding with respect to an Infringement of a Patent within the Servier Patent
Rights and/or Joint Patents, which, if continued, reasonably would be expected
to affect the manufacture, use, sale, offer for sale, or importation of a
Licensed Product. To the extent permitted by Applicable Laws where either (a)
Servier has brought suit or (b) the patent alleged infringed is owned by a Third
Party and Servier is authorized to permit Pharmacyclics to do so, Pharmacyclics
shall have the right, at its own expense, to be represented in any such action
or proceeding by counsel of Pharmacyclics' choice.

7.5.4 Recoveries

. Unless otherwise required as a result of prior written agreement, any damages
or other monetary awards recovered in an action or proceeding described in
Section 7.5.2 or Section 7.5.3 shall be applied first to the reimbursement of
Servier and Pharmacyclics and, in the circumstance where the Patent infringed is
owned by a Third Party, such Third Party, of such Parties' respective
out-of-pocket expenses (including without limitation reasonable attorneys' fees
and expenses) actually incurred in connection with such infringement action or
proceeding, on a pro rata basis based upon such Parties' respective
out-of-pocket expenses, until all such expenses have been recovered. Any
remaining amount of such damages or other monetary awards shall then be applied
against obligations of the Parties in such action or proceeding as a result of
written agreements with Third Parties with respect to the Patent infringed, and
then for the benefit of the Party having initiated the enforcement of the
Patents as provided for in Section 7.5.2 and Section 7.5.3.



-39-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

7.6 Infringement Of Third Party Rights

. 

If a Third Party alleges that the manufacture, use, sale, offer for sale, or
importation of Licensed Product in the Territory infringes intellectual property
rights owned or otherwise controlled by such Third Party, as between the
Parties, Servier shall have the first right, but not the obligation, to defend
or, after consultation with Pharmacyclics as set forth in this Section 7.6,
settle any legal action or proceeding arising from an allegation by a Third
Party that the manufacture, use of sale of a Licensed Product in the Territory
by a Party infringes a patent owned or otherwise controlled by such Third Party
with respect to any claim. In addition, Servier shall have the right to take
appropriate steps to initiate and pursue in the Territory any challenge,
opposition, or other similar actions or proceedings, including without
limitation interference proceedings, relating to a patent application or patent
owned or otherwise controlled by a Third Party with respect to any matter
relating to Licensed Products. Servier shall promptly disclose to Pharmacyclics
all material information related to any action or proceeding, and the Parties
shall consult with each other concerning strategy, approaches and the
consequences of approaches to be taken pursuant to this Section 7.6.
Pharmacyclics shall provide all reasonable assistance requested by Servier in
connection with any such action or proceeding. Any and all costs and expenses
incurred by either Party under this Section 7.6, as well as damages or
settlement amounts, shall be shared by the Parties at a rate of (a) one hundred
percent (100%) by Pharmacyclics for infringement claims based exclusively on any
activity by Pharmacyclics outside the Territory, and (b) one hundred percent
(100%) by Servier for infringement claims based exclusively on any activity by
Servier in the Territory

7.7    Settlement With A Third Party

Except as otherwise expressly provided in Section 7.5, a Party may not settle or
otherwise finally resolve an action or proceeding against or by an infringer
under Section 7.5 or Section 7.6, respectively, without the prior written
consent of the other Party, such consent not to be

-40-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

unreasonably withheld or delayed, but may be withheld if such settlement would
materially and adversely affect the interest of such other Party.

7.8    Trademarks

7.8.1 Ownership

.

Servier shall at its own expense select, register and maintain the trademark(s)
used by Servier, its Affiliates, and its Sublicensees (the "Servier Trademarks")
in connection with Licensed Products in the Territory. Pharmacyclics shall have
no rights in respect of Servier Trademarks.

Pharmacyclics shall at its own expense select, register and maintain the
trademark(s) used by Pharmacyclics, its Affiliates and Sublicensees (the
"Pharmacyclics Trademarks") in connection with Licensed Products outside the
Territory. Servier shall have no rights in respect of Pharmacyclics Trademarks.

7.8.2    Notice of Unauthorized Use

.



(a)    Pharmacyclics agrees to give Servier prompt written notice of any
unlicensed use by Third Parties of Servier Trademarks of which Pharmacyclics has
knowledge.

(b) Servier agrees to give Servier prompt written notice of any unlicensed use
by Third Parties of Pharmacyclics Trademarks of which Servier has knowledge.

ARTICLE 8
CONFIDENTIALITY

8.1    Confidentiality; Exceptions

Except as otherwise provided in this Agreement, the Parties agree that, during
the Term and for [***] thereafter, all non-public, proprietary or "confidential"
marked invention disclosures, know-how, data, clinical and non-clinical and
technical, financial, promotional, commercial and other information of any
nature whatsoever,

-41-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

including, without limitation all discussions and information exchanged between
the Parties pursuant to a certain confidentiality agreement entered into by the
Parties dated as of [***] (collectively, "Confidential Information"), disclosed
or submitted, either orally or in writing (including, without limitation by
electronic means) or through observation, by one Party (the "Disclosing Party")
to the other Party (the "Receiving Party") hereunder shall be received and
maintained by the Receiving Party in strict confidence, shall not be used for
any purpose other than the purposes expressly permitted by this Agreement, and
shall not be disclosed to any Third Party (including without limitation in
connection with any publications, presentations or other disclosures). Each
Party will promptly notify the other upon discovery of any unauthorized use or
disclosure of the Confidential Information. Confidential Information belongs to
and shall remain the property of the Disclosing Party. The provisions of this
ARTICLE 8 shall not apply to any information that can be shown by the Receiving
Party:

8.1.1

   to have been known to or in the possession of the Receiving Party prior to
the date of its actual receipt from the Disclosing Party;

8.1.2

   to be or to have become readily available to the public, other than through
any act or omission of the Receiving Party in breach of this Agreement or any
other agreement between the Parties;



8.1.3

   to have been disclosed to the Receiving Party, other than under an obligation
of confidentiality, by a Third Party which had no obligation to the Disclosing
Party not to disclose such information to others; or



8.1.4

   to have been subsequently independently developed by the Receiving Party
without access to or use of the Confidential Information as demonstrated by
competent written records.



-42-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

8.2    Authorized Disclosure

Notwithstanding the provisions of Section 8.1 above and subject to Sections 8.3
and 8.5 below, each Party may use and disclose the other Party's Confidential
Information as follows: (a) under appropriate confidentiality obligations
substantially equivalent to those in this Agreement, to its Affiliates,
licensees, permitted Sublicensees, contractors and any other Third Parties to
the extent such use and/or disclosure is necessary or reasonably useful to
perform its obligations or to exercise the rights granted to it, or reserved by
it, under this Agreement (including to grant licenses or permitted sublicenses
hereunder); or (b) to the extent such disclosure is reasonably necessary in
filing or prosecuting intellectual property applications, prosecuting or
defending litigation, complying with Applicable Laws or governmental
regulations, obtaining Regulatory Approval, conducting clinical trials hereunder
with respect to a Licensed Product, or submitting information to tax or other
Governmental Authorities. If a Party is required by law or regulations
(including securities laws, regulations or guidances) to make any such
disclosure of the other Party's Confidential Information, to the extent it may
legally do so, it will give reasonable advance notice to the other Party of such
disclosure requirement and, save to the extent inappropriate in the case of
patent applications or otherwise, will use its good faith efforts to secure
confidential treatment of such Confidential Information prior to its disclosure
(whether through protective orders or otherwise). For any other disclosures of
the other Party's Confidential Information, including to Affiliates, licensees,
permitted Sublicensees, contractors and other Third Parties, a Party shall
ensure that the recipient thereof is bound by a written confidentiality
agreement as materially protective of such Confidential Information as this
ARTICLE 8.

8.3    Confidential Terms

. Each Party agrees not to disclose to any Third Party the terms of this
Agreement without the prior written consent of the other Party hereto, except
each Party may disclose the terms of this Agreement: (a) to advisors (including
financial advisors, attorneys and accountants), actual or potential acquisition
partners or private investors, and others on a need to know basis, in each case
under appropriate confidentiality provisions substantially equivalent to those
in this Agreement; or (b) to the extent necessary to comply with applicable laws
and court orders (including securities laws, regulations or guidances); provided
that in the case of paragraph

-43-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

(b), the disclosing Party shall promptly notify the other Party and (other than
in the case where such disclosure is necessary, in the reasonable opinion of the
disclosing Party's legal counsel, to comply with securities laws, regulations or
guidances) allow the other Party a reasonable opportunity to oppose with the
body initiating the process and, to the extent allowable by law, to seek
limitations on the portion of the Agreement that is required to be disclosed.

8.4    Return of Confidential Information

The Receiving Party shall keep Confidential Information belonging to the
Disclosing Party in appropriately secure locations. Upon the expiration or
termination of this Agreement, any and all Confidential Information possessed in
tangible form by a Receiving Party, its Affiliates, or its Sublicensees, or its
or any of their officers, directors, employees, agents, consultants or clinical
investigators and belonging to the Disclosing Party, shall, upon written
request, be immediately returned to the Disclosing Party (or destroyed if so
requested) and not retained by the Receiving Party, its Affiliates, or its
Sublicensees, or any of their officers, directors, employees, agents,
consultants or clinical investigators; provided, however, that a Party may
retain one (1) copy of any Confidential Information in an appropriately secure
location, which by Applicable Laws it must retain, for so long as such
Applicable Laws require such retention but thereafter shall dispose of such
retained Confidential Information in accordance with Applicable Laws or this
Section 8.4.

8.5    Publication of Product Information

. Prior to its publishing, publicly presenting and/or submitting for written or
oral publication a manuscript, abstract or the like that includes Data or other
information relating to the Collaboration Compounds or a Licensed Product
generated under this Agreement that has not previously published pursuant to
this Section 8.5 (each, a "Publication"), the Party proposing such Publication
shall provide the other Party a copy thereof for its review for at least thirty
(30) days unless such Party is required by law to publish such information
sooner. Such Party shall consider in good faith any comments provided by the
other Party during such period. In addition, the Party proposing such
Publication shall, at the request of the other Party, remove any Confidential
Information of the other Party therefrom, except each Party

-44-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

shall have the right to publicly disclose any information, including
Confidential Information, pertaining to safety of a Licensed Product that such
Party believes in good faith it is obligated to disclose. Without limiting the
foregoing, it is understood that the principles to be observed in any
disclosures described in this Section 8.5 shall be accuracy, compliance with
applicable law and regulatory guidance documents, reasonable sensitivity to
potential negative reactions of the FDA (and its foreign counterparts).
Accordingly, any comments provided by the other Party on a disclosure submitted
to it by the publishing Party pursuant to this Section and/or any requests for
any Confidential Information to be removed from any such disclosure shall comply
with such principles. The contribution of each Party shall be noted in all
Publications by acknowledgment or co-authorship, whichever is appropriate.

ARTICLE 9
REPRESENTATIONS, WARRANTIES AND COVENANTS

9.1    Representations and Warranties of the Parties Concerning Corporate
Authorizations

Each Party represents and warrants to the other Party that:

9.1.1

   such Party is duly organized and validly existing and in good standing under
the laws of the jurisdiction of its organization;

9.1.2

   such Party has the full corporate power and is duly authorized to enter into,
execute and deliver this Agreement, and to carry out and otherwise perform its
obligations thereunder; and



9.1.3

   this Agreement has been duly executed and delivered by, and is the legal and
valid obligations binding upon such Party and the entry into, the execution and
delivery of, and the carrying out and other performance of its obligations under
this Agreement by such Party (a) does not conflict with, or contravene or
constitute any default under, any agreement, instrument, or understanding, oral
or written, to which it is a party, including without limitation its certificate
of incorporation or by-laws, and (b) does not violate Applicable Laws or any
judgment, injunction, order, or decree of any Government Authority having
jurisdiction over it.



-45-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

9.2    Representations, Warranties and Covenants of Pharmacyclics

Pharmacyclics represents, warrants and covenants to Servier that:

9.2.1

   as of the Effective Date, Pharmacyclics Controls the Pharmacyclics Patent
Rights and the Pharmacyclics Know-How free and clear of any lien, claim, charge,
encumbrance or right of any Third Party in the Territory, and such rights, to
Pharmacyclics' knowledge as of the Effective Date, are the only Patent Rights
and Know-How necessary to manufacture, use, sell and import a pharmaceutical
specialty containing the Initial Compound or the Initial Back-Up Compound as
contemplated by this Agreement;

9.2.2

   Pharmacyclics maintains and shall maintain throughout the term of this
Agreement a work force suitably qualified and trained, and facilities and
equipment sufficient, to enable Pharmacyclics to perform its obligations as set
forth from time to time under this Agreement;



9.2.3

   there are not as of the Effective Date, nor have there been over the three
(3) year period immediately preceding the Effective Date, any claims, lawsuits,
arbitrations, legal or administrative or regulatory proceedings, charges,
complaints or investigations by any Government Authority (except in the ordinary
course of the granting of patents and proceedings relating thereto) or by any
Third Party threatening or pending against Pharmacyclics or, to Pharmacyclics'
knowledge, its licensors relating to the Pharmacyclics Patent Rights;



9.2.4

   as of the Effective Date, to Pharmacyclics' knowledge, the exercise by
Servier of the rights and licenses granted to Servier by Pharmacyclics under
this Agreement will not infringe any rights owned or controlled by any Third
Party;



-46-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

9.2.5

   as of the Effective Date, Pharmacyclics has not granted rights to any Third
Party under the Pharmacyclics Patent Rights and the Pharmacyclics Know-How that
conflict with the rights granted to Servier under this Agreement;

9.2.6

   Pharmacyclics has not used, and during the Term will not use, any employee or
consultant that is debarred by any Governmental Authority or is the subject of
debarment proceedings by any Governmental Authority; provided, however, that if
Pharmacyclics learns that its employee or consultant performing work on its
behalf under this Agreement has been debarred by any Governmental Authority, or
has become the subject of debarment proceedings by any Governmental Authority,
Pharmacyclics shall promptly notify Servier and shall prohibit such employee or
consultant from performing work on Pharmacyclics' behalf under this Agreement;



9.2.7

   Pharmacyclics covenants to Servier that it will comply with all Applicable
Laws, including without limitation any guidance of Governmental Authorities
relating to the development, manufacture promotion and commercialization of the
Licensed Products in each country outside the Territory; and



9.2.8

   Pharmacyclics will not enter into any agreement with any Third Party that is
in conflict with this Agreement, and will not take any action that would in any
way prevent it from assuming its obligations or granting the rights granted to
Servier under this Agreement, or that would otherwise materially conflict with
or adversely affect its obligations or assuming the rights granted to Servier
under this Agreement.



9.3    Representations, Warranties and Covenants of Servier

Servier represents, warrants and covenants to Pharmacyclics that:

9.3.1

   Servier maintains and shall maintain throughout the term of this Agreement a
work force suitably qualified and trained, and facilities and equipment
sufficient, to enable Servier to perform its obligations as set forth from time
to time under this Agreement;



-47-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

9.3.2

   there are not as of the Effective Date, nor have there been over the three
(3) year period immediately preceding the Effective Date, any claims, lawsuits,
arbitrations, legal or administrative or regulatory proceedings, charges,
complaints or investigations by any Government Authority (except in the ordinary
course of the granting of patents and proceedings relating thereto) or by any
Third Party threatening or pending against Servier or, to Servier's knowledge,
its licensors relating to the Servier Patent Rights;

9.3.3

   as of the Effective Date, to Servier's knowledge, the exercise by
Pharmacyclics of the rights and licenses granted to Pharmacyclics by Servier
under this Agreement will not infringe any rights owned or controlled by any
Third Party;



9.3.4

   as of the Effective Date, Servier has not granted rights to any Third Party
under the Servier Patent Rights and the Servier Know- How that conflict with the
rights granted to Pharmacyclics under this Agreement;



9.3.5

   Servier has not used, and during the Term will not use, any employee or
consultant that is debarred by any Governmental Authority or is the subject of
debarment proceedings by any Governmental Authority; provided, however, that if
Servier learns that its employee or consultant performing work on its behalf
under this Agreement has been debarred by any Governmental Authority, or has
become the subject of debarment proceedings by any Governmental Authority,
Servier shall promptly notify Pharmacyclics and shall prohibit such employee or
consultant from performing work on Servier's behalf under this Agreement;



9.3.6

   Servier covenants to Pharmacyclics that it will comply with all Applicable
Laws, including without limitation any guidance of Governmental Authorities
relating to the development, manufacture and commercialization of the Licensed
Products in each country in the Territory;



-48-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

9.3.7

   Servier will not enter into any agreement with any Third Party that is in
conflict with this Agreement, and will not take any action that would in any way
prevent it from assuming its obligations or granting the rights granted to
Pharmacyclics under this Agreement, or that would otherwise materially conflict
with or adversely affect its obligations or assuming the rights granted to
Pharmacyclics under this Agreement; and.

9.4    Disclaimer

 

EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE 9, THE PARTIES MAKE NO
REPRESENTATIONS, WARRANTIES OR COVENANTS OF ANY KIND WHATSOEVER, EITHER EXPRESS
OR IMPLIED, WRITTEN OR ORAL, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTY
OF MERCHANTABILITY, WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE OR WARRANTY OF
NON-INFRINGEMENT.

ARTICLE 10
INDEMNIFICATION, INSURANCE, LIMITATION OF LIABILITY

10.1    Indemnification by Servier

Servier hereby agrees to save, defend, and hold Pharmacyclics, its Affiliates
and their officers, directors, employees and agents harmless from and against
any and all direct and foreseeable losses, damages, liabilities, costs and
expenses resulting from any claims, demands, actions and other proceedings by
any Third Party (collectively, "Losses") to the extent resulting directly from
or arising directly out of: (a) any material breach by Servier of its
representation, covenants or warranties under this Agreement except to the
extent such Losses result from or arise out of any act or omission for which
Pharmacyclics is found to have an indemnification obligation pursuant to Section
10.2 and (b) the gross negligence or willful misconduct of Servier or its
Affiliates or Sublicensees, and its or their directors, officers, agents and
employees.

-49-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

10.2    Indemnification By Pharmacyclics

Pharmacyclics hereby agrees to save, defend and hold Servier, its Affiliates and
their officers, directors, employees and agents harmless from and against any
and all Losses to the extent resulting directly from or arising directly out of
(a) the development, Manufacture, registration, promotion, use, sale or other
disposition of any Collaboration Compound, Licensed Product or Combination
Product by Pharmacyclics and/or its Affiliates, licensees and Sublicenses (other
than Service) outside the Territory ; (b) the negligence or intentional
misconduct of Pharmacyclics, or its Affiliates, and its or their directors,
officers, agents, employees or consultants; or (c) the material breach by
Pharmacyclics of any representation, warranty, covenant or other provision of
this Agreement.

10.3    Insurance

10.3.1    Servier Responsibilities

. For so long as Servier is conducting clinical trials using any Collaboration
Compound or any Licensed Product, or manufacturing, marketing, promoting,
distributing or selling any Licensed Product, as applicable, under this
Agreement, Servier shall either provide reasonably satisfactory evidence to
Pharmacyclics of Servier's self-insurance or obtain product liability insurance
for the benefit of Servier, covering such activities under terms that are
similar to those obtained by Servier for Servier's other similar products under
development and other similar products being manufactured, marketed, promoted,
distributed or sold.

10.3.2    Pharmacyclics Responsibilities

. Upon initiation of clinical trials using any Collaboration Compound or any
Licensed Product, Pharmacyclics shall obtain and maintain general liability
insurance covering its activities (including but not limited to development,
Manufacturing, marketing, promotion, distribution and selling any Licensed
Product outside the Territory) under terms that are similar to those obtained by
Pharmacyclics for Pharmacyclics' other similar products. Such insurance shall be
maintained throughout the duration of the Agreement.



10.4    Limitation of Liability; Exclusive Remedies

-50-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

10.4.1    Limitation of Liability

. EXCEPT FOR EACH PARTY'S INDEMNIFICATION OBLIGATIONS UNDER SECTION 10.1 OR
SECTION 10.2, AS APPLICABLE, AND ANY CLAIMS RELATED TO ONE PARTY'S INFRINGEMENT
OF THE OTHER PARTY'S INTELLECTUAL PROPERTY OUTSIDE OF THE RIGHTS AND LICENSES
GRANTED UNDER ARTICLE 6 OR BREACH BY A PARTY OF ITS CONFIDENTIALITY OBLIGATIONS
HEREUNDER, UNDER NO CIRCUMSTANCES SHALL A PARTY HEREOF BE LIABLE TO THE OTHER
PARTY HEREOF FOR CONSEQUENTIAL, INCIDENTAL, PUNITIVE OR SPECIAL DAMAGES.

10.4.2    Remedies

. THE REMEDIES PROVIDED IN THIS AGREEMENT ARE EXCLUSIVE OF ANY OTHER REMEDY
AVAILABLE AT LAW OR IN EQUITY.



ARTICLE 11
TERM AND TERMINATION

11.1    Term

11.1.1

   Expiration. This Agreement shall commence on the Effective Date and shall
remain in full force and effect for so long as Servier is obligated to pay
royalties on sales of Licensed Product in any country in the Territory (the
"Term").



11.1.2

   Notwithstanding the provisions of Section 11.1.1, this Agreement may be
terminated, in whole or in part, prior to expiration of the Term pursuant to the
terms and conditions of Sections 11.2, 11.3, 11.4, 11.5 or 11.6.



-51-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

11.2    Termination for safety and/or public health issues

Servier shall be entitled to terminate this Agreement immediately upon written
notice to Pharmacyclics after Servier reasonable identification of safety and/or
public health issues

11.3 Termination for Cause

If either Party commits a material breach of this Agreement at any time, which
breach is not cured within thirty (30) days in the case of a breach consisting
of an undisputed nonpayment of money, after written notice from the
non-breaching Party specifying the breach, or sixty (60) days in the case of any
other material breach, after written notice from the non-breaching Party
specifying the breach, or if such breach is not susceptible of cure within such
period, the non-breaching Party shall have the right to terminate this Agreement
by written notice on a country-by-country and Licensed Product-by-Licensed
Product basis. The Parties acknowledge and agree that failure to exercise any
right or option, or to take any action expressly within the discretion of a
Party shall not be deemed to be a material breach hereunder. Termination for
change of control

In the event that a company engaged (prior to any acquisition of controlling
interest in Pharmacyclics as defined here-below) in the research, development or
sale of Pan-HDAC Inhibitor, (and/or [***] if Servier exercises its option as per
article 3.2) acquires or controls directly or indirectly greater than [***] per
cent of the voting stocks or assets of Pharmacyclics, then if the Research Term
has not yet expired, Servier at its discretion shall have the right to terminate
the Agreement and/or the Research Program with immediate effect.

11.4    Termination for Insolvency

To the extent permitted by Applicable Laws, either Party may terminate this
Agreement upon written notice to the other Party on or after the occurrence of
any of the following events: (a) the appointment of a trustee, receiver or
custodian for all or substantially all of the property of the other Party, or
for any lesser portion of such property, if the result materially and adversely
affects the ability of the other Party to fulfill its obligations hereunder,
which appointment is not dismissed

-52-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

within sixty (60) days, (b) the determination by a court or tribunal of
competent jurisdiction that the other Party is insolvent such that a Party's
liabilities exceed the fair market value of its assets, (c) the filing of a
petition for relief in bankruptcy by the other Party on its own behalf, or the
filing of any such petition against the other Party if the proceeding is not
dismissed or withdrawn within sixty (60) days thereafter, (d) an assignment by
the other Party for the benefit of creditors, or (e) the dissolution or
liquidation of the other Party. All rights and licenses granted under or
pursuant to this Agreement by one Party to the other Party are, and shall
otherwise be deemed to be, licenses of rights to "intellectual property". The
Parties agree that both Parties, as licensees of such rights and licenses, shall
retain and may fully exercise all of their rights and elections under Applicable
Laws.

11.5    Termination at will

At any time following the later of (i) the [***] anniversary of the Effective
Date, or (ii) the end of the Research Term, Servier shall have the right to
terminate this Agreement upon not less than sixty (60) days prior written notice
thereof to Pharmacyclics without any indemnity of any kind being due to
Pharmacyclics on the basis of such termination.

11.6 Rights on Termination

11.6.1 Termination by Pharmacyclics on the basis of article 11.3 or by Servier
on the basis of article 11.5

. In the event there are any on-going clinical trials of Licensed Products in
the Territory, at Pharmacyclics' request, Servier agrees to either transition
such clinical trials to Pharmacyclics, or to continue for a period not to exceed
[***] after such termination to conduct such clinical trials at Pharmacyclics
costs and expense.

Servier shall promptly request from the regulatory authorities the transfer to
Pharmacyclics of all regulatory filings and registrations (including Approval
Applications and Regulatory Approvals) for Licensed Products in the Territory.
In addition, Servier shall promptly provide to Pharmacyclics at Pharmacyclics'
costs a copy of all Data pertaining to Licensed Products in the Territory to the
extent not previously provided to Pharmacyclics.

-53-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

11.6.2 Termination by Servier on the basis of article 11.3 and 11.4

In case of termination of this Agreement by Servier on the basis of article
11.3, 11.4 , Servier shall have a perpetual, fully paid- up, royalty-free
exclusive licence, which includes the right to sublicence, under Pharmacyclics
IP (including any Data and Confidential Information of Pharmacyclics) to make,
have made, use, promote, market, sell, offer for sale, import, export and
otherwise commercialize the Licensed Product and Combination Products in and
outside the Territory.

11.6.3 Return of Materials

. Unless otherwise implied in this article 11.6, within fifteen (15) days after
the termination becomes effective, each Party shall destroy all tangible items
comprising, bearing or containing trademarks, marks, tradenames, patents,
copyrights, designs, drawings, formulas or other data, photographs, samples,
literature, sales and promotional aids ("Product Materials") and Confidential
Information of the other Party, that is in the first Party possession, and
provide written certification of such destruction, or prepare such Confidential
Information for shipment to the first Party, as the first party may direct, at
the first Party's expense;

11.6.4 Licenses to Data, Confidential Information and Trademarks

. In case of a termination of this Agreement by Pharmacyclics on the basis of
article 11.3 and 11.4 the following shall apply:



(a) Pharmacyclics shall have a perpetual, fully paid-up, royalty-free
non-exclusive license, which includes the right to sublicense, under the Servier
IP (including any Data and Confidential Information of Servier) to make, have
made, use, promote, market, sell, offer for sale, import, export and otherwise
commercialize the Licensed Product in the Territory.

11.7 Accrued Rights

Termination, relinquishment or expiration of this Agreement for any reason shall
be without prejudice to any right which shall have accrued to the benefit of
either Party prior to such termination, relinquishment or expiration, including
damages arising from any breach

-54-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

under this Agreement. Such termination, relinquishment or expiration shall not
relieve either Party from obligations which are expressly indicated to survive
termination or expiration of this Agreement.

11.8 No Renewal, Extension or Waiver

. Acceptance of any order from, or sale or license of, any Licensed Product to
Servier after the effective date of termination or expiration of this Agreement
shall not be construed as a renewal or extension hereof, or as a waiver of
termination of this Agreement.

11.9 Survival

The following articles and sections of this Agreement shall survive expiration
of this Agreement pursuant to Section 11.1.1 or termination of this Agreement
for any reason: Articles 4.4, 4.6, 4.8, 4.9, 7, 8, 9, 10, 11.7 and 12.

ARTICLE 12
GOVERNING LAW AND DISPUTE RESOLUTION

12.1    Governing Law

This Agreement shall be governed by and construed under the laws of FRANCE,
without giving effect to any conflicts of law principle that would result in the
application of the laws of any jurisdiction other than FRANCE.

12.2    Dispute Resolution

12.2.1

   If, at the time of any dispute, the Parties are otherwise unable to resolve a
dispute arising out of or in connection with this Agreement informally, either
Servier or

-55-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Pharmacyclics by written notice to the other, may have such dispute referred to
Responsible Executives, one from each of the Parties, designated to resolve such
a dispute by good faith negotiations.

12.2.2

   Any dispute that has not been resolved in accordance with Section 12.2.1
shall be submitted to the Responsible Executives no later than thirty (30) days
after such request by either Servier or Pharmacyclics. If Responsible Executives
of the Parties are unable to resolve any such dispute, such dispute will be
submitted to arbitration.

Any such arbitration shall be governed by and finally settled under the Rules of
Arbitration of the International Chamber of Commerce by one or more arbitrators
appointed in accordance with the said Rules. The arbitration proceedings shall
take place in Brussels, Belgium in the English language.

12.2.3

   All negotiations conducted by the Parties pursuant to this Section 12.2 shall
be deemed to be and shall be treated as compromise and settlement negotiations.
Nothing said or disclosed, nor any document produced, in the course of such
negotiations which is not otherwise independently discoverable shall be offered
or received as evidence or used for impeachment or for any other purpose in any
current or future arbitration or litigation.



ARTICLE 13
GENERAL PROVISIONS

13.1    Assignment

Neither Party may assign or otherwise transfer its rights or obligations under
this Agreement without the prior written consent of the other Party, such
consent not to be unreasonably withheld, except that a Party may assign or
otherwise transfer its rights or obligations in whole or in part without such
consent (a) to an Affiliate of such Party; provided that no such assignment
shall relieve any Party as the primary obligor hereunder; or (b) to a Third
Party in connection with the merger,

-56-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

consolidation, or sale of substantially all of the assets relating to the
subject matter of this Agreement of the assigning Party, or reorganization
affecting substantially all of the assets or voting control of the assigning
Party. This Agreement shall be binding upon and inure to the benefit of the
successors and permitted assigns of the Parties. Any assignment not in
accordance with this Agreement shall be null, void, and of no effect.

13.2    Force Majeure

Neither Party shall lose any rights hereunder or be liable to the other Party
for damages or losses on account of failure of performance by the defaulting
Party if the failure is occasioned by government action, war, fire, explosion,
flood, external strike, lockout, embargo, act of God, or any other similar cause
beyond the control of the defaulting Party, provided that the Party claiming
force majeure shall promptly notify the other Party in writing setting forth the
nature of such force majeure, shall use reasonable efforts to eliminate, remedy
or overcome such force majeure and shall resume performance of its obligations
hereunder as soon as reasonably practicable after such force majeure ceases. Iif
any force majeure continues for more than one hundred eighty (180) days, the
other Party may terminate this Agreement in part, on a country-by-country basis,
or in whole, if all countries are affected, upon written notice to the affected
Party.

13.3    Further Actions

Each Party agrees to execute, acknowledge and deliver such further instruments,
and to do all such other acts, as may be necessary or appropriate in order to
carry out the purposes and intent of this Agreement.

13.4    Governmental Approvals; Compliance With Law

The Parties shall make all filings with Government Authorities as shall be
required by Applicable Laws in connection with this Agreement and the activities
contemplated hereunder or

-57-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

thereunder. In fulfilling its obligations under this Agreement each Party agrees
to comply in all material respects with all Applicable Laws.

13.5    Press Releases and Announcements

13.5.1    Initial Release

. On the Effective Date or, if mutually agreed, promptly after the Effective
Date, the Parties shall issue a joint press release to announce the execution of
this Agreement and the relationship of the Parties. Such press release will be
in the form attached hereto as Exhibit 13.5. The Parties shall also mutually
agree upon a corresponding Question & Answer outline for use in responding to
inquiries about the Agreement. Thereafter, each Party may each disclose to Third
Parties the information contained in such press release and Question & Answer
outline without the need for further approval by the other Party.

13.5.2    Further Publicity

. The Parties acknowledge the importance of supporting each other's efforts to
publicly disclose results and significant developments regarding the Licensed
Products that may include information that is not otherwise permitted to be
disclosed under this Section 13.5, and that may be beyond what is required by
law, and each Party may only make such disclosures from time to time with the
prior written approval of the other Party, which approval may be discretionarily
withheld or delayed. Such disclosures may include achievement of milestones,
significant events in the development and regulatory process, commercialization
activities and the like. When a Party (the "Requesting Party") elects to make
any such public disclosure under this Section 13.5.2, it will give the other
Party (the "Receiving Party") at least ten (10) Business Days notice to review,
comment and approve on such statement, it being understood that if the Receiving
Party does not notify the Requesting Party in writing within such ten (10)
Business Day period of any objections, as contemplated in this Section 13.5.2,
such disclosure shall be deemed approved.. The principles to be observed in such
disclosures shall include accuracy, compliance with applicable law and
regulatory guidance documents, reasonable sensitivity to potential negative
reactions of the FDA (and its foreign counterparts) and the need to keep
investors informed regarding the Requesting Party's business



-58-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

13.6    Notices

All notices required or permitted to be given under this Agreement, including,
without limitation all invoices provided by Pharmacyclics to Servier, shall be
in writing and shall be deemed given if delivered personally or by facsimile
transmission receipt verified, mailed by registered or certified mail return
receipt requested, postage prepaid, or sent by express courier service, to the
Parties at the following addresses, or at such other address for a Party as
shall be specified by like notice, provided that notices of a change of address
shall be effective only upon receipt thereof.

If to Pharmacyclics, addressed to:

 

Pharmacyclics, Inc.
995 E. Arques Avenue
Sunnyvale, California 94085-4521
Fax: 408-774-0340
Attention: Vice President of Business
Development

 

 

 

With a Copy to:

 

Attn: Chief Financial Officer
(same address above)

 

 

 

If to Servier addressed to:

 

Institut de Recherche International Servier
6, place des Pléiades
92415 Courbevoie, France
To the attention of [***]

 

 

 

With a copy (except
for invoices) to:

 

Les Laboratoires Servier
22_rue Garnier
92200 Neuilly sur Seine, France
To the attention of the Legal Department

-59-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

The date of receipt of any notice given under this Agreement, including, without
limitation any invoice provided by Pharmacyclics to Servier, shall be deemed to
be (a) the date given if delivered personally or by facsimile transmission
receipt verified, (b) seven (7) days after the date mailed if mailed by
registered or certified mail return receipt requested, postage prepaid, or (c)
two (2) days after the date sent if sent by express courier service.

13.7    Waiver

No failure of either Party to exercise and no delay in exercising any right,
power or remedy in connection with this Agreement will operate as a waiver
thereof, nor will any single or partial exercise of any right, power or remedy
preclude any other or further exercise of such right, power or remedy or the
exercise of any other right, power or remedy.

13.8    Disclaimer Of Agency

The relationship between Pharmacyclics and Servier established by this Agreement
is that of independent contractors, and nothing contained herein shall be
construed to (a) give either Party the power to direct or control the day-to-day
activities of the other, (b) constitute the Parties as the legal representative
or agent of the other Party or as partners, joint ventures, co-owners or
otherwise as participants in a joint or common undertaking, or (c) allow either
Party to create or assume any liability or obligation of any kind, express or
implied, against or in the name of or on behalf of the other Party for any
purpose whatsoever.

13.9    Ambiguities

Ambiguities, if any, in this Agreement shall not be construed against any Party,
irrespective of which Party may be deemed to have authored the ambiguous
provision.

-60-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

13.10    Headings and Section References

The article and section headings and references contained herein are for the
purposes of convenience only and are not intended to define or limit the
contents of said articles or sections, except that any conflict between a
section reference number and any textual reference to the section title noted
next to such reference, will resolved in favor of the textual reference.

13.11    Severability

If any term, covenant or condition of this Agreement or the application thereof
to any Party or circumstance shall, to any extent, be held to be invalid or
unenforceable by a court or administrative agency of competent jurisdiction,
then (a) the remainder of such documents, or the application of such term,
covenant or condition to Parties or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby and each
term, covenant or condition of such documents shall be valid and be enforced to
the fullest extent permitted by law; and (b) the Parties hereto covenant and
agree to renegotiate any such term, covenant or application thereof in good
faith in order to provide a reasonably acceptable alternative to the term,
covenant or condition of such documents or the application thereof that is
invalid or unenforceable, it being the intent of the Parties that the basic
purposes of this Agreement are to be effectuated.

13.12    Maintenance of Records

Each Party will keep and maintain all records required by Applicable Laws with
respect to Licensed Products or Combination Products and will make copies of
such records available to the other Party upon request.

-61-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

13.13    Standstill

Servier agrees that neither it nor any Affiliate or other of its
representatives, acting alone or as part of any group, shall directly or
indirectly until [***], without the prior written approval of Pharmacyclics'
Board of Directors:

13.13.1

   acquire or agree, offer, seek or propose to acquire, or cause to be acquired,
ownership (including, but not limited to, beneficial ownership as defined in
Rule 13d 3 under the Securities and Exchange Act of 1934) of any of the assets
or businesses of Pharmacyclics or of any securities of Pharmacyclics, or any
rights or options to acquire any such ownership (including from a third party);

13.13.2

   make, or in any way participate, directly or indirectly, in any
"solicitation" of "proxies" (as such terms are used in the proxy rules of the
Securities and Exchange Commission) to vote, or seek to advise or influence any
person with respect to the voting of any voting securities of Pharmacyclics;



13.13.3

   form, join or in any way participate in, a "group" (within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934) with respect to any
voting securities of Pharmacyclics;



13.13.4

   otherwise act, whether alone or in concert with others, to seek to propose to
Pharmacyclics any merger, business combination, restructuring, recapitalization
or similar transaction to or with Pharmacyclics or otherwise act, whether alone
or in concert with others, to seek to control, change or influence the
management, Board of Directors or policies of Pharmacyclics, or nominate any
person as a director of Pharmacyclics who is not nominated by the then incumbent
directors, or propose any matter to be voted upon by the stockholders of
Pharmacyclics;



-62-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

13.13.5

   solicit, negotiate with, or provide any information to, any person with
respect to a merger, exchange offer or liquidation of Pharmacyclics or any other
acquisition of Pharmacyclics, any acquisition or voting securities of or all or
any portion of the assets of Pharmacyclics or any other similar transaction;

13.13.6

   announce an intention to, or enter into any discussion, negotiations,
arrangements or understandings with any third party with respect to, any of the
foregoing; or



13.13.7

   disclose any intention, plan or arrangement inconsistent with the foregoing,
or advise, assist or encourage any other persons in connection with any of the
foregoing.



In addition, Servier hereby agrees that during the term of this Agreement, it
shall not request Pharmacyclics, directly or indirectly, to amend or waive any
provision of this Section 13.13, (including this sentence.) If at any time
during the term of this Agreement Servier or any of its representatives are
approached by any third party concerning Servier's participation in a
transaction involving the assets or business of Pharmacyclics or securities
issued by Pharmacyclics, Servier will promptly inform Pharmacyclics of the
nature of such transaction and the parties thereto.

13.14    Entire Agreement

This Agreement, including all schedules and exhibits attached hereto, which are
hereby incorporated herein by reference, sets forth all covenants, promises,
agreements, warranties, representations, conditions and understandings between
the Parties hereto and supersedes and terminates all prior and contemporaneous
agreements and understandings between the Parties with respect to the subject
matter hereof. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties other than as set forth herein. No subsequent alteration, amendment,
change or addition to this Agreement shall be binding upon the Parties hereto
unless reduced to writing and signed by the respective authorized officers of
the Parties.

-63-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

13.15    Use of Names

Except as otherwise provided herein or as required by applicable law, regulation
or court order, no right, express or implied, is granted to either Party by this
Agreement to use in any manner any trademark, trade name or logo of the other
Party, including without limitation the names "Servier" and "Pharmacyclics",
without the prior written consent of the owning Party.

13.6    Counterparts

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

[Remainder of page intentionally left blank]

-64-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



In Witness Whereof, the Parties have executed this Agreement by their proper
officers as of the Effective Date.

Pharmacyclics, Inc.
("Pharmacyclics")

 

Les Laboratoires Servier
("Servier")

By: ____________________________________

 

By: ____________________________________

Name: Robert Duggan

 

Name: _________________________________

Title: President & CEO

 

Title: _______________________________

 

 

 

 

 

 

 

 

By: ____________________________________

 

 

Name: _________________________________

 

 

Title: _______________________________

 

 

 

 

 

 

 

 

Institut de Recherche Servier

 

 

By: ____________________________________

 

 

Name: _________________________________

 

 

Title: _______________________________

-65-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

EXHIBIT 1.7

INITIAL COMPOUND AND BACK-UP COMPOUND STRUCTURES

[***]

 

 

 

 

 

 

-66-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

EXHIBIT 1.32(a)

FULLY BURDENED COST OF MANUFACTURING BULK FORM

[***]

 

 

 

 

 

 

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

EXHIBIT 1.32(b)

FULLY BURDENED COST OF MANUFACTURING DOSAGE FORM

[***]

 

 

 

 

 

 

-2-

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Dosage Form Calculation

[***]

 

 

 

 

 

 

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

EXHIBIT 1.66

PHARMACYCLICS PATENT RIGHTS

[***]

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT 3.1

Research Program

[***]

*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

 

 

 

 

--------------------------------------------------------------------------------

